Exhibit 10.1

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

CREDIT AND SECURITY AGREEMENT

among

JUPITERMEDIA CORPORATION

as Borrower

THE LENDERS NAMED HEREIN

as Lenders

and

KEYBANK NATIONAL ASSOCIATION

as Lead Arranger, Sole Book Runner and Administrative Agent

and

CITIZENS BANK, N.A.

as Syndication Agent

 

--------------------------------------------------------------------------------

dated as of

July 12, 2007

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

ARTICLE I. DEFINITIONS

   1

    Section 1.1. Definitions

   1

    Section 1.2. Accounting Terms

   24

    Section 1.3. Terms Generally

   24

ARTICLE II. AMOUNT AND TERMS OF CREDIT

   24

    Section 2.1. Amount and Nature of Credit

   24

    Section 2.2. Revolving Credit

   25

    Section 2.3. Term Loan B

   29

    Section 2.4. Interest

   29

    Section 2.5. Evidence of Indebtedness

   31

    Section 2.6. Notice of Credit Event; Funding of Loans

   31

    Section 2.7. Payment on Loans and Other Obligations

   32

    Section 2.8. Prepayment

   33

    Section 2.9. Commitment and Other Fees

   34

    Section 2.10. Modifications to Commitments

   34

    Section 2.11. Computation of Interest and Fees

   36

    Section 2.12. Mandatory Payments

   36

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

   38

    Section 3.1. Requirements of Law

   38

    Section 3.2. Taxes

   39

    Section 3.3. Funding Losses

   40

    Section 3.4. Change of Lending Office

   41

    Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate

   41

    Section 3.6. Discretion of Lenders as to Manner of Funding

   42

    Section 3.7. Replacement of Lenders

   42

ARTICLE IV. CONDITIONS PRECEDENT

   42

    Section 4.1. Conditions to Each Credit Event

   42

    Section 4.2. Conditions to the First Credit Event

   43

    Section 4.3. Post-Closing Conditions

   45

ARTICLE V. COVENANTS

   46

    Section 5.1. Insurance

   46

    Section 5.2. Money Obligations

   46

    Section 5.3. Financial Statements and Information

   46

    Section 5.4. Financial Records

   47

    Section 5.5. Franchises; Change in Business

   48

    Section 5.6. ERISA Pension and Benefit Plan Compliance

   48

    Section 5.7. Financial Covenants

   48

    Section 5.8. Borrowing

   49

    Section 5.9. Liens

   50

    Section 5.10. Regulations T, U and X

   52

    Section 5.11. Investments, Loans and Guaranties

   52

    Section 5.12. Merger and Sale of Assets

   54

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

    Section 5.13. Acquisitions

   54

    Section 5.14. Notice

   55

    Section 5.15. Restricted Payments

   55

    Section 5.16. Environmental Compliance

   56

    Section 5.17. Affiliate Transactions

   56

    Section 5.18. Use of Proceeds

   56

    Section 5.19. Corporate Names and Locations of Collateral

   56

    Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock
or Other Ownership Interest

   57

    Section 5.21. Restrictive Agreements

   57

    Section 5.22. Other Covenants

   57

    Section 5.23. Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral

   58

    Section 5.24. Amendment of Organizational Documents

   58

    Section 5.25. Collateral

   58

    Section 5.26. Further Assurances

   60

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

   60

    Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification

   60

    Section 6.2. Corporate Authority

   60

    Section 6.3. Compliance with Laws and Contracts

   60

    Section 6.4. Litigation and Administrative Proceedings

   61

    Section 6.5. Title to Assets

   61

    Section 6.6. Liens and Security Interests

   61

    Section 6.7. Tax Returns

   62

    Section 6.8. Environmental Laws

   62

    Section 6.9. Locations

   62

    Section 6.10. Continued Business

   62

    Section 6.11. Employee Benefits Plans

   63

    Section 6.12. Consents or Approvals

   63

    Section 6.13. Solvency

   63

    Section 6.14. Financial Statements

   64

    Section 6.15. Regulations

   64

    Section 6.16. Material Agreements

   64

    Section 6.17. Intellectual Property

   64

    Section 6.18. Insurance

   64

    Section 6.19. Deposit Accounts

   65

    Section 6.20. Accurate and Complete Statements

   65

    Section 6.21. Investment Company; Other Restrictions

   65

    Section 6.22. Defaults

   65

ARTICLE VII. SECURITY

   65

    Section 7.1. Security Interest in Collateral

   65

    Section 7.2. Collections and Receipt of Proceeds by Borrower

   65

    Section 7.3. Collections and Receipt of Proceeds by Agent

   66

    Section 7.4. Agent’s Authority Under Pledged Notes

   67

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

    Section 7.5. Use of Inventory and Equipment

   68 ARTICLE VIII. EVENTS OF DEFAULT    68

    Section 8.1. Payments

   68

    Section 8.2. Special Covenants

   68

    Section 8.3. Other Covenants

   69

    Section 8.4. Representations and Warranties

   69

    Section 8.5. Cross Default

   69

    Section 8.6. ERISA Default

   69

    Section 8.7. Change in Control

   69

    Section 8.8. Money Judgment

   69

    Section 8.9. Security

   69

    Section 8.10. Validity of Loan Documents

   70

    Section 8.11. Solvency

   70

ARTICLE IX. REMEDIES UPON DEFAULT

   70

    Section 9.1. Optional Defaults

   71

    Section 9.2. Automatic Defaults

   71

    Section 9.3. Letters of Credit

   71

    Section 9.4. Offsets

   71

    Section 9.5. Equalization Provisions

   72

    Section 9.6. Collateral

   73

    Section 9.7. Other Remedies

   74

    Section 9.8. Application of Proceeds

   74

ARTICLE X. THE AGENT

   75

    Section 10.1. Appointment and Authorization

   75

    Section 10.2. Note Holders

   75

    Section 10.3. Consultation With Counsel

   76

    Section 10.4. Documents

   76

    Section 10.5. Agent and Affiliates

   76

    Section 10.6. Notice of Default

   76

    Section 10.7. Action by Agent

   76

    Section 10.8. Release of Collateral or Guarantor of Payment

   77

    Section 10.9. Delegation of Duties

   77

    Section 10.10. Indemnification of Agent

   77

    Section 10.11. Successor Agent

   77

    Section 10.12. Fronting Lender

   78

    Section 10.13. Swing Line Lender

   78

    Section 10.14. Agent May File Proofs of Claim

   78

    Section 10.15. No Reliance on Agent’s Customer Identification Program

   79

    Section 10.16 Designation of Additional Agents

   79

ARTICLE XI. MISCELLANEOUS

   79

    Section 11.1. Lenders’ Independent Investigation

   79

    Section 11.2. No Waiver; Cumulative Remedies

   79

    Section 11.3. Amendments, Waivers and Consents

   80

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

    Section 11.4. Notices

   81

    Section 11.5. Costs, Expenses and Taxes

   81

    Section 11.6. Indemnification

   82

    Section 11.7. Obligations Several; No Fiduciary Obligations

   82

    Section 11.8. Execution in Counterparts

   82

    Section 11.9. Binding Effect; Borrower’s Assignment

   83

    Section 11.10. Lender Assignments

   83

    Section 11.11. Sale of Participations

   85

    Section 11.12. Patriot Act Notice

   85

    Section 11.13. Severability of Provisions; Captions; Attachments

   86

    Section 11.14. Investment Purpose

   86

    Section 11.15. Entire Agreement

   86

    Section 11.16. Legal Representation of Parties

   86

    Section 11.17. Governing Law; Submission to Jurisdiction

   86

    Section 11.18. Jury Trial Waiver

   Signature Page 1

 

Exhibit A

 

Form of Revolving Credit Note

Exhibit B

 

Form of Swing Line Note

Exhibit C

 

Form of Term Loan B Note

Exhibit D

 

Form of Notice of Loan

Exhibit E

 

Form of Compliance Certificate

Exhibit F

 

Form of Assignment and Acceptance Agreement

Schedule 1

 

Commitments of Lenders

Schedule 2

 

Guarantors of Payment

Schedule 3

 

Pledged Securities

Schedule 4

 

Pledged Notes

Schedule 5.8

 

Indebtedness

Schedule 5.9

 

Liens

Schedule 5.11

 

Permitted Foreign Subsidiary Loans and Investments

Schedule 5.13

 

Disclosed Acquisitions

Schedule 6.1

 

Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

 

Litigation and Administrative Proceedings

Schedule 6.5

 

Real Estate Owned by the Companies

Schedule 6.9

 

Locations

Schedule 6.11

 

Employee Benefits Plans

Schedule 6.16

 

Material Agreements

Schedule 6.17

 

Intellectual Property

Schedule 6.18

 

Insurance

Schedule 6.19

 

Deposit Accounts

 

iv



--------------------------------------------------------------------------------

This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 12th day of July, 2007 among:

(a) JUPITERMEDIA CORPORATION, a Delaware corporation (“Borrower”);

(b) the lenders listed on Schedule 1 hereto and each other Eligible Transferee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.10(b) or 11.10 hereof (collectively, the “Lenders” and,
individually, each a “Lender”);

(c) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner and
administrative agent for the Lenders under this Agreement (“Agent”); and

(d) CITIZENS BANK, N.A., as the syndication agent under this Agreement
(“Syndication Agent”).

WITNESSETH:

WHEREAS, Borrower, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrower upon the terms and subject to the
conditions hereinafter set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Account” means all accounts, as defined in the U.C.C.

“Account Debtor” means any Person obligated to pay all or any part of any
Account in any manner and includes (without limitation) any Guarantor thereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

“Additional Commitment” means that term as defined in Section 2.10(b) hereof.



--------------------------------------------------------------------------------

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.10(b) hereof.

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance reasonably satisfactory to Agent, wherein an
Additional Lender shall become a Lender.

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.10(b) hereof.

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
(a) prior to an Equalization Event, in respect of the Applicable Debt, if such
payment results in that Lender having less than its pro rata share (based upon
its Applicable Commitment Percentage) of the Applicable Debt then outstanding,
and (b) on and after an Equalization Event, in respect of the Obligations, if
such payment results in that Lender having less than its pro rata share (based
upon its Equalization Percentage) of the Obligations then outstanding.

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

“Agent” means that term as defined in the first paragraph hereof.

“Agent Fee Letter” means the Agent Fee Letter between Borrower and Agent, dated
as of the Closing Date, as the same may from time to time be amended, restated
or otherwise modified.

“Agreement” means that term as defined in the first paragraph hereof.

“Applicable Commitment Fee Rate” means:

(a) for the period from the Closing Date through November 30, 2007, fifty
(50) basis points; and

(b) commencing with the Consolidated financial statements of Borrower for the
fiscal quarter ending September 30, 2007, the number of basis points set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal
quarter, shall be used to establish the number of basis points that will go into
effect on December 1, 2007 and thereafter, as provided below:

 

2



--------------------------------------------------------------------------------

Leverage Ratio

 

Applicable Commitment Fee Rate

Greater than 2.00 to 1.00   50.0 basis points Greater than 1.00 to 1.00 but less
than or equal to 2.00 to 1.00   37.5 basis points Less than or equal to 1.00 to
1.00   25.0 basis points

After December 1, 2007, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
Agent should have received, pursuant to Section 5.3(a) and (b) hereof, the
Consolidated financial statements of Borrower. The above matrix does not modify
or waive, in any respect, the requirements of Section 5.7 hereof, the rights of
Agent and the Lenders to charge the Default Rate, or the rights and remedies of
Agent and the Lenders pursuant to Articles VIII and IX hereof. Notwithstanding
anything herein to the contrary, during any period when Borrower shall have
failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to
Section 5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Commitment
Fee Rate shall be the highest rate per annum indicated in the above pricing grid
regardless of the Leverage Ratio at such time.

“Applicable Commitment Percentage” means, for each Lender:

(a) with respect to the Revolving Credit Commitment, the percentage, if any, set
forth opposite such Lender’s name under the column headed “Revolving Credit
Commitment Percentage”, as listed in Schedule 1 hereto; and

(b) with respect to the Term Loan B Commitment, the percentage, if any, set
forth opposite such Lender’s name under the column headed “Term Loan B
Commitment Percentage”, as listed in Schedule 1 hereto.

“Applicable Debt” means:

(a) with respect to the Revolving Credit Commitment, collectively, (i) all
Indebtedness incurred by Borrower to the Revolving Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on all Revolving Loans and the Swing Loans and all
obligations with respect to Letters of Credit, (ii) each extension, renewal or
refinancing of the foregoing, in whole or in part, (iii) the commitment,
prepayment and other fees and amounts payable hereunder in connection with the
Revolving Credit Commitment, and (iv) all Related Expenses incurred in
connection with the foregoing; and

(b) with respect to the Term Loan B Commitment, collectively, (i) all
Indebtedness incurred by Borrower to the Term B Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on the Term Loan B, (ii) each extension, renewal or
refinancing of the foregoing in whole or in part, (iii) all prepayment and other
fees and amounts payable hereunder in

 

3



--------------------------------------------------------------------------------

connection with the Term Loan B Commitment, and (iv) all Related Expenses
incurred in connection with the foregoing.

“Applicable Margin” means, with respect to Revolving Loans:

(a) for the period from the Closing Date through November 30, 2007, two hundred
seventy-five (275) basis points for Eurodollar Loans and one hundred (100) basis
points for Base Rate Loans; and

(b) commencing with the Consolidated financial statements of Borrower for the
fiscal quarter ending September 30, 2007, the number of basis points (depending
upon whether Revolving Loans are Eurodollar Loans or Base Rate Loans) set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal
quarter, shall be used to establish the number of basis points that will go into
effect on December 1, 2007 and thereafter, as provided below:

 

Leverage Ratio

  

Applicable Basis

Points for
Eurodollar Loans

  

Applicable Basis

Points for

Base Rate Loans

Greater than 2.50 to 1.00

   275.00    100.00

Greater than 2.00 to 1.00 but less than or equal to 2.50 to 1.00

   250.00    75.00

Greater than 1.50 to 1.00 but less than or equal to 2.00 to 1.00

   225.00    50.00

Greater than 1.00 to 1.00 but less than or equal to 1.50 to 1.00

   175.00    0.00

Less than or equal to 1.00 to 1.00

   150.00    0.00

After December 1, 2007, changes to the Applicable Margin shall be effective on
the first day of each calendar month following the date upon which Agent should
have received, pursuant to Section 5.3(a) and (b) hereof, the Consolidated
financial statements of Borrower. The above matrix does not modify or waive, in
any respect, the requirements of Section 5.7 hereof, the rights of Agent and the
Lenders to charge the Default Rate, or the rights and remedies of Agent and the
Lenders pursuant to Articles VIII and IX hereof. Notwithstanding anything herein
to the contrary, during any period when Borrower shall have failed to timely
deliver the Consolidated financial statements pursuant to Section 5.3(a) or
(b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
until such time as the appropriate Consolidated financial statements and
Compliance Certificate are delivered, the Applicable Margin shall be the highest
rate per annum indicated in the above pricing grid for Loans of that type
regardless of the Leverage Ratio at such time.

“Applicable Term Loan B Margin” means (a) with respect to a portion of the Term
Loan B that is a Base Rate Loan, one hundred (100) basis points, and (b) with
respect to a portion of

 

4



--------------------------------------------------------------------------------

the Term Loan B that is a Eurodollar Loan, two hundred seventy-five (275) basis
points; provided that, if the Leverage Ratio is less than 2.00 to 1.00 for two
consecutive fiscal quarters of Borrower, the Applicable Term Loan B Margin shall
be reduced to (i) with respect to a portion of the Term Loan B that is a Base
Rate Loan, fifty (50) basis points, and (ii) with respect to a portion of the
Term Loan B that is a Eurodollar Loan, two hundred twenty-five (225) basis
points. Reductions in the Applicable Term Loan B Margin pursuant to subparts
(i) and (ii) above shall be effective on the first day of the calendar month
following the date upon which Agent received, pursuant to Section 5.3(a) and
(b) hereof, the Consolidated financial statements of Borrower showing that the
Leverage Ratio has been less than 2.00 to 1.00 for two consecutive fiscal
quarters of Borrower.

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit F.

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Agent) to handle certain
administrative matters in connection with this Agreement.

“Bank Product Agreements” means those certain cash management service and other
agreements entered into from time to time between a Company and Agent or a
Lender (or an affiliate of a Lender) in connection with any of the Bank
Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Company to Agent or any
Lender (or an affiliate of a Lender) pursuant to or evidenced by the Bank
Product Agreements.

“Bank Products” means any service or facility extended to a Company by Agent or
any Lender (or an affiliate of a Lender) including (a) credit cards and credit
card processing services, (b) debit and purchase cards, (c) ACH transactions,
and (d) cash management, including controlled disbursement, accounts or
services.

“Base Rate” means a rate per annum equal to the greater of (a) the Prime Rate or
(b) one-half of one percent (.50%) in excess of the Federal Funds Effective
Rate. Any change in the Base Rate shall be effective immediately from and after
such change in the Base Rate.

“Base Rate Loan” means a Revolving Loan or a portion of the Term Loan B,
described in Section 2.2(a) or 2.3 hereof, that shall be denominated in Dollars
and on which Borrower shall pay interest at a rate based on the Derived Base
Rate.

“Borrower” means that term as defined in the first paragraph hereof.

“Business Day” means any day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio or New York, New York, and, if the applicable Business Day
relates to a Eurodollar Loan, a day of the year on which dealings in deposits
are carried on in the London interbank Eurodollar market.

 

5



--------------------------------------------------------------------------------

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, for the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company or as a dividend, return
of capital or other distribution (other than any stock dividend, stock split or
other equity distribution payable only in capital stock or other equity of such
Company) in respect of such Company’s capital stock or other equity interest.

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by Borrower with Agent, and any interest
earned thereon, from which account Agent, on behalf of the Lenders, shall have
the exclusive right to withdraw funds until all of the Secured Obligations are
paid in full.

“Cash Security” means all cash, instruments, Deposit Accounts and other cash
equivalents, whether matured or unmatured, whether collected or in the process
of collection, upon which a Company presently has or may hereafter have any
claim, wherever located, including but not limited to any of the foregoing that
are presently or may hereafter be existing or maintained with, issued by, drawn
upon, or in the possession of Agent or any Lender.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially (within the meaning of Rules 13d-3 and 13d-5 of the
Securities Exchange Act of 1934, as then in effect) or of record, on or after
the Closing Date, by any Person or group (within the meaning of Sections 13d and
14d of the Securities Exchange Act of 1934, as then in effect) other than the
Current Holder Group, of shares representing more than thirty percent (30%) of
the aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of Borrower, and the percentage of aggregate ordinary Voting Power
owned by such Person or group exceeds the percentage of ordinary Voting Power
owned by the Current Holder Group; (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors or other governing body of
Borrower by Persons who were neither (i) nominated by the board of directors or
other governing body of Borrower nor (ii) appointed by directors so nominated;
or (c) the occurrence of a change in control, or other term of similar import
used therein, as defined in any Material Indebtedness Agreement.

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

“Collateral” means all of Borrower’s existing and future (a) personal property;
(b) Accounts, Investment Property, instruments, contract rights, chattel paper,
documents,

 

6



--------------------------------------------------------------------------------

supporting obligations, letter-of-credit rights, Pledged Notes, if any,
commercial tort claims, General Intangibles, Inventory and Equipment; (c) funds
now or hereafter on deposit in the Cash Collateral Account, if any; (d) Cash
Security; and (e) Proceeds of any of the foregoing; provided that Collateral
shall exclude (i) any fixed asset that is subject to a purchase money security
interest or capital lease permitted under this Agreement to the extent that and
only so long as the agreements with respect to such purchase money security
interest or capital lease, as the case may be, specifically prohibit additional
Liens, (ii) licenses and contracts which by the terms of such licenses and
contracts prohibit the assignment of such agreements (to the extent such
prohibition is enforceable at law), (iii) equity interests in (A) any direct
Foreign Subsidiary in excess of (1) sixty-five percent (65%) of the total
combined voting power of all classes of equity interests or stock of such
Foreign Subsidiary’s stock or other equity interests, and (2) one hundred
percent (100%) of the non-voting equity interests or stock of such Foreign
Subsidiary’s stock or other equity interests, and (B) any indirect Foreign
Subsidiary, and (iv) any letter-of-credit right for a specified purpose, to the
extent Borrower is required by applicable law to apply the proceeds of such
letter-of-credit right for such specified purpose.

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in the issuance of Letters
of Credit pursuant to the Revolving Credit Commitment and the Term Loan B
Commitment, up to the Total Commitment Amount.

“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.

“Commitment Period” means the period from the Closing Date to July 11, 2012, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article IX hereof.

“Companies” means Borrower and all Subsidiaries.

“Company” means Borrower or a Subsidiary.

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

“Consolidated” means the resultant consolidation of the financial statements of
Borrower and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 6.14 hereof.

 

7



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the amount of gross
expenditures (including cash payments during such period in respect to
Capitalized Lease Obligations but excluding expenditures made pursuant to
Acquisitions permitted by Section 5.13 hereof) made by Borrower for the
acquisition of any fixed assets, real property, plant and equipment, and all
renewals, improvements and replacements thereto, as determined on a Consolidated
basis and in accordance with GAAP.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, Consolidated Net Earnings for such period
plus, without duplication, the aggregate amounts deducted in determining such
Consolidated Net Earnings in respect of (a) Consolidated Interest Expense,
(b) Consolidated Income Tax Expense, (c) Consolidated Depreciation and
Amortization Charges, (d) all other non-cash items of Borrower and its
Subsidiaries (other than any such non-cash item incurred in the ordinary course
of business to the extent it represents an accrual of or reserve for cash
expenditures in any future period), (e) fees, costs and expenses associated with
the potential sale of Borrower to Getty Images, Inc., and disclosed in writing
to Agent prior to the Closing Date, (f) fees, costs and expenses associated with
the Creatas Litigation up to the aggregate amount, for all such fees, costs and
expenses, of Seven Hundred Fifty Thousand Dollars ($750,000), and (g) fees,
costs and expenses associated with the Stock Option Litigation up to the
aggregate amount, for all such fees, costs and expenses, of Five Hundred
Thousand Dollars ($500,000); provided that, for any period during which an
Acquisition is made pursuant to Section 5.13 hereof or a Significant Asset
Disposition occurs, Consolidated EBITDA shall be calculated after giving pro
forma effect to such Acquisition or Disposition as if such Acquisition or
Disposition had been completed on the first day of the relevant measuring
period.

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any) of Borrower, as determined on a Consolidated basis and in
accordance with GAAP.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), and all franchise taxes of Borrower, as determined on a
Consolidated basis and in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the interest expense of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

“Consolidated Net Earnings” means, for any period, the net income (loss) of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Worth” means, at any date, the stockholders’ equity of
Borrower, determined as of such date on a Consolidated basis and in accordance
with GAAP.

“Control Agreement” means each Deposit Account Control Agreement among a Credit
Party, Agent and a depository institution, dated on or after the Closing Date,
as the same may from time to time be amended, restated or otherwise modified.

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

“Creatas Litigation” means the litigation in connection with Jupitermedia
Corporation et al. v. Moffly-Creatas Investors, LLC et al., Index No. 603102/06
(Sup. Ct. N.Y. County).

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment) by the Fronting Lender of a Letter of Credit.

“Credit Party” means Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment.

“Current Holder Group” means Alan Meckler and any member of his immediate
family, and any trust established for the benefit of any of the foregoing and
their lineal descendants.

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
applicable, all of the Lenders) in writing.

“Default Rate” means (a) with respect to any Loan, a rate per annum equal to two
percent (2%) in excess of the rate otherwise applicable thereto, and (b) with
respect to any other amount, if no rate is specified or available, a rate per
annum equal to two percent (2%) in excess of the Derived Base Rate for Term Loan
B from time to time in effect.

“Deposit Account” means (a) a deposit account, as defined in the U.C.C., (b) any
other deposit account, and (c) any demand, time, savings, checking, passbook or
similar account maintained with a bank, savings and loan association, credit
union, or similar organization; provided that Deposit Account shall exclude any
Deposit Account that is a trust or special account exclusively comprised of
funds for (i) payroll (and related payroll taxes), (ii) 401(k) and other
retirement plans and employee benefits, including rabbi trusts for deferred
compensation, (iii) health care benefits, and (iv) escrow arrangements (e.g.,
environmental indemnity accounts).

“Derived Base Rate” means a rate per annum equal to (a) with respect to
Revolving Loans that are Base Rate Loans, the sum of the Applicable Margin (from
time to time in effect) for Base Rate Loans plus the Base Rate, and (b) with
respect to a portion of the Term Loan B

 

9



--------------------------------------------------------------------------------

that is a Base Rate Loan, the sum of the Applicable Term Loan B Margin (from
time to time in effect) for Base Rate Loans plus the Base Rate.

“Derived Eurodollar Rate” means a rate per annum equal to (a) with respect to
Revolving Loans that are Eurodollar Loans, the sum of the Applicable Margin
(from time to time in effect) for Eurodollar Loans plus the Eurodollar Rate, and
(b) with respect to a portion of the Term Loan B that is a Eurodollar Loan, the
sum of the Applicable Term Loan B Margin (from time to time in effect) for
Eurodollar Loans plus the Eurodollar Rate.

“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company, other than a sale, lease,
transfer or other disposition made by a Company in the ordinary course of
business.

“Dollar” or the sign $ means lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Dormant Subsidiary” means a Company that (a) is not a Credit Party, (b) has
aggregate assets of less than Fifty Thousand Dollars ($50,000), and (c) has no
direct or indirect Subsidiaries with aggregate assets for all such Subsidiaries
of more than Fifty Thousand Dollars ($50,000).

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not Borrower, a
Subsidiary or an Affiliate.

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

“Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 8.11 hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.

“Equalization Maximum Amount” means that term as defined in Section 9.5(b)(i)
hereof.

“Equalization Percentage” means that term as defined in Section 9.5(b)(ii)
hereof.

“Equipment” means all equipment, as defined in the U.C.C.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

 

10



--------------------------------------------------------------------------------

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could result in
liability to a Company; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the commencement, existence or
threatening of a claim, action, suit, audit or investigation with respect to an
ERISA Plan, other than a routine claim for benefits; or (j) any incurrence by or
any expectation of the incurrence by a Controlled Group member of any liability
for post-retirement benefits under any Welfare Plan, other than as required by
ERISA Section 601, et. seq. or Code Section 4980B.

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof or a
portion of Term Loan B described in Section 2.3 hereof, that shall be
denominated in Dollars and on which Borrower shall pay interest at a rate based
upon the Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/100th of 1%) by dividing (a) the rate of interest,
determined by Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) as of approximately 11:00 A.M.
(London time) two Business Days prior to the beginning of such Interest Period
pertaining to such Eurodollar Loan, as listed on British Bankers Association
Interest Rate LIBOR 01 or 02 as provided by Reuters or Bloomberg (or, if for any
reason such rate is unavailable from Reuters or Bloomberg, from any other
similar company or service that

 

11



--------------------------------------------------------------------------------

provides rate quotations comparable to those currently provided by Reuters or
Bloomberg) as the rate in the London interbank market for Dollar deposits in
immediately available funds with a maturity comparable to such Interest Period,
provided that, in the event that such rate quotation is not available for any
reason, then the Eurodollar Rate shall be the average (rounded upward to the
nearest 1/100th of 1%) of the per annum rates at which deposits in immediately
available funds in Dollars for the relevant Interest Period and in the amount of
the Eurodollar Loan to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to Agent (or an affiliate of
Agent, in Agent’s discretion) by prime banks in any Eurodollar market reasonably
selected by Agent, determined as of 11:00 A.M. (London time) (or as soon
thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Eurodollar Loan; by (b) 1.00 minus
the Reserve Percentage.

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

“Excluded Taxes” means, in the case of Agent and each Lender, (a) taxes imposed
on or measured by its overall net income or branch profits, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which Agent or such Lender, as
the case may be, is organized or in which its principal office is located, or,
in the case of any Lender, in which its applicable lending office is located;
(b) any incremental U.S. federal withholding Tax or U.S. federal backup
withholding Tax that is attributable to a Lender’s failure to comply with its
obligations under Section 3.2(c) or Section 3.2(d) hereof; and (c) any U.S.
federal withholding Tax or U.S. federal backup withholding Tax that is imposed
on amounts payable to a Non-U.S. Lender at the time such Non-U.S. Lender becomes
a Lender under this Agreement or designates a new lending office, except to the
extent that such Non-U.S. Lender was entitled at the time of designation of a
new lending office to receive additional amounts with respect to such
withholding tax pursuant to Section 3.2 hereof.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of Borrower.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“Fronting Lender” means, as to any Letter of Credit transaction hereunder, Agent
as issuer of the Letter of Credit, or, in the event that Agent either shall be
unable to issue or shall agree that another Revolving Lender may issue, a Letter
of Credit, such other Revolving Lender

 

12



--------------------------------------------------------------------------------

as shall agree to issue the Letter of Credit in its own name, but in each
instance on behalf of the Revolving Lenders hereunder.

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Borrower.

“General Intangibles” means all (a) general intangibles, as defined in the
U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Domestic Subsidiary that
shall deliver a Guaranty of Payment to Agent subsequent to the Closing Date.

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

“Immaterial Deposit Account” means a Deposit Account maintained by a Credit
Party that at all times, has a balance of less than One Hundred Thousand Dollars
($100,000); provided

 

13



--------------------------------------------------------------------------------

that the Immaterial Deposit Accounts of all Credit Parties shall not, at any
time, aggregate in excess of One Hundred Thousand Dollars ($100,000).

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all synthetic leases, (g) all
lease obligations that have been or should be capitalized on the books of such
Company in accordance with GAAP, (h) all obligations of such Company with
respect to asset securitization financing programs to the extent that there is
recourse against such Company or such Company is liable (contingent or
otherwise) under any such program, (i) all obligations to advance funds to, or
to purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) hereof.

“Intellectual Property Security Agreement” means an Intellectual Property
Security Agreement executed and delivered on or after the Closing Date by
Borrower or a Guarantor of Payment, wherein Borrower or such Guarantor of
Payment, as the case may be, has granted to Agent, for the benefit of the
Lenders, a security interest in all intellectual property owned by Borrower or
such Guarantor of Payment, as the same may from time to time be amended,
restated or otherwise modified.

“Interest Adjustment Date” means the last day of each Interest Period.

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of Borrower, on a Consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense.

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter (unless, with respect to a Eurodollar Loan, such Eurodollar Loan is
converted to a Base Rate Loan), each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
such period, as selected by Borrower pursuant to the provisions hereof. The
duration of each Interest Period for a Eurodollar Loan shall be one month, two
months, three months or six months (or, if available to all of the applicable
Lenders, as determined by Agent and the applicable Lenders, in their sole
discretion, nine months or twelve months and, prior to August 8,

 

14



--------------------------------------------------------------------------------

2007, one week), in each case as Borrower may select upon notice, as set forth
in Section 2.6 hereof; provided that, (a) if Borrower shall fail to so select
the duration of any Interest Period for a Eurodollar Loan at least three
Business Days prior to the Interest Adjustment Date applicable to such
Eurodollar Loan, Borrower shall be deemed to have converted such Eurodollar Loan
to a Base Rate Loan at the end of the then current Interest Period, and
(b) during the period from the Closing Date through August 8, 2007, all Interest
Periods shall be of one week duration.

“Inventory” means all inventory, as defined in the U.C.C.

“Investment Property” means all investment property, as defined in the U.C.C.,
unless the Uniform Commercial Code as in effect in another jurisdiction would
govern the perfection and/or priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

“ITU Application” means a trademark application filed with the USPTO pursuant to
15 U.S.C. § 1051(b).

“KeyBank” means KeyBank National Association, and its successors and assigns.

“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance reasonably satisfactory to Agent, delivered by a Company in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.

“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Fronting Lender and the Swing Line Lender.

“Lender Credit Exposure” means, for any Lender, at any time, the aggregate of
such Lender’s respective pro rata shares of the Revolving Credit Exposure and
the Term Loan B Exposure.

“Letter of Credit” means a standby letter of credit that shall be issued by the
Fronting Lender for the account of Borrower or a Guarantor of Payment, including
amendments thereto, if any, and shall have an expiration date no later than the
earlier of (a) one year after its date of issuance (provided that such Letter of
Credit may provide for the renewal thereof for additional one year periods), or
(b) thirty (30) days prior to the last day of the Commitment Period.

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Two Million Dollars ($2,000,000).

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.

 

15



--------------------------------------------------------------------------------

“Leverage Ratio” means, as determined on a Consolidated basis and in accordance
with GAAP, the ratio of (a) Consolidated Funded Indebtedness (for the most
recently completed fiscal quarter of Borrower) to (b) Consolidated EBITDA (for
the most recently completed four fiscal quarters of Borrower).

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, leasing (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

“Loan” means a Revolving Loan, a Swing Loan or the Term Loan B granted to
Borrower by the Lenders in accordance with Section 2.2 or 2.3 hereof.

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, all documentation relating to each Letter of Credit, each Security
Document and the Agent Fee Letter, as any of the foregoing may from time to time
be amended, restated or otherwise modified or replaced, and any other document
delivered pursuant thereto.

“Mandatory Prepayment” means that term as defined in Section 2.12(c) hereof.

“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, properties or financial condition of the Companies taken as a whole,
(b) the rights and remedies of Agent or the Lenders under any Loan Document,
(c) the ability of any Credit Party to perform its obligations under any Loan
Document to which it is a party, or (d) the legality, validity, binding effect
or enforceability against any Credit Party of any Loan Document to which it is a
party.

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies in excess of the amount of One Million Dollars
($1,000,000).

“Material Recovery Determination Notice” means that term as defined in
Section 2.12(c)(iv) hereof.

“Material Recovery Event” means (a) any casualty loss in respect of assets of a
Company covered by casualty insurance, and (b) any compulsory transfer or taking
under threat of compulsory transfer of any asset of a Company by any
Governmental Authority; provided that, in the case of either (a) or (b), the
proceeds received by the Companies from such loss, transfer or taking exceeds
One Million Dollars ($1,000,000).

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases determined pursuant to Section 2.10(a) hereof,
increases pursuant to Section 2.10(b) hereof and assignments of interests
pursuant to Section 11.10 hereof; provided that the Maximum Amount for the Swing
Line Lender shall exclude the Swing Line Commitment (other

 

16



--------------------------------------------------------------------------------

than its pro rata share), and the Maximum Amount of the Fronting Lender shall
exclude the Letter of Credit Commitment (other than its pro rata share).

“Maximum Rate” means that term as defined in Section 2.4(e) hereof.

“Maximum Revolving Amount” means Forty Million Dollars ($40,000,000), as such
amount may be reduced pursuant to Section 2.10(a) hereof or increased pursuant
to Section 2.10(b) hereof.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

“Non-Credit Party” means a Company that is not a Credit Party.

“Non-Credit Party Exposure” means the aggregate amount, incurred on or after the
Closing Date, of loans by a Credit Party to, investments by a Credit Party in,
guaranties by a Credit Party of Indebtedness of, and Letters of Credit issued to
or for the benefit of, a Subsidiary that is a Non-Credit Party.

“Non-U.S. Lender” means that term as defined in Section 3.2(c) hereof.

“Note” means a Revolving Credit Note, the Swing Line Note or a Term Loan B Note,
or any other promissory note delivered pursuant to this Agreement.

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.

“Obligations” means, collectively, (a) all Indebtedness and other obligations
incurred by Borrower to Agent, the Swing Line Lender, the Fronting Lender or any
Lender (or any affiliate thereof) pursuant to this Agreement and the other Loan
Documents, and includes the principal of and interest on all Loans and all
obligations pursuant to Letters of Credit; (b) each extension, renewal or
refinancing of the foregoing, in whole or in part; (c) the commitment and other
fees, and any prepayment fees payable hereunder; (d) all fees and charges in
connection with the Letters of Credit; and (e) all Related Expenses.

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided,
however, that Operating Leases shall not include any such lease under which any
Company is also bound as the lessor or sublessor.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

17



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

“Overall Commitment Percentage” means, for any Lender, the percentage determined
by dividing (a) the sum, based upon such Lender’s Applicable Commitment
Percentages, of (i) the principal outstanding under the Term Loan B Commitment,
(ii) the aggregate principal amount of Revolving Loans outstanding, (iii) the
Swing Line Exposure, and (iv) the Letter of Credit Exposure; by (b) the sum of
(A) the aggregate principal amount of all Loans outstanding, plus (B) the Letter
of Credit Exposure.

“Participant” means that term as defined in Section 11.11 hereof.

“Patriot Act” means Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001, as amended from
time to time.

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

“Permitted Foreign Subsidiary Loans and Investments” means:

(a) the investments by Borrower or a Domestic Subsidiary in a Foreign
Subsidiary, existing as of the Closing Date and set forth on Schedule 5.11
hereto;

(b) the loans by Borrower or a Domestic Subsidiary to a Foreign Subsidiary, in
such amounts existing as of the Closing Date and set forth on Schedule 5.11
hereto (and any extension, renewal or refinancing thereof but, only to the
extent that the principal amount thereof does not increase after the Closing
Date);

(c) any investment by a Foreign Subsidiary in, or loan from a Foreign Subsidiary
to, or guaranty from a Foreign Subsidiary of Indebtedness of, a Company; and

(d) any Non-Credit Party Exposure (incurred after the Closing Date) with respect
to a Foreign Subsidiary not otherwise permitted under this definition, so long
as the Non-Credit Party Exposure and loans to all Foreign Subsidiaries incurred
pursuant to this subpart (d) does not exceed the aggregate amount of Five
Million Dollars ($5,000,000) at any time outstanding.

“Permitted Investment” means an investment of a Company, made after the Closing
Date, in the stock (or other debt or equity instruments) of a Person (other than
a Company), so long as (a) the Company making the investment is a Credit Party;
and (b) the aggregate amount of all

 

18



--------------------------------------------------------------------------------

such investments of all Companies does not exceed, at any time, an aggregate
amount (as determined when each such investment is made) of Five Million Dollars
($5,000,000).

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by Borrower or a Guarantor of Payment, as
applicable, in favor of Agent, for the benefit of the Lenders, dated as of the
Closing Date, and any other Pledge Agreement executed by any other Guarantor of
Payment on or after the Closing Date, as any of the foregoing may from time to
time be amended, restated or otherwise modified.

“Pledged Notes” means the promissory notes payable to Borrower, as described on
Schedule 4 hereto, and any additional or future note with an unpaid principal
amount exceeding One Hundred Thousand Dollars ($100,000) that may hereafter from
time to time be payable to Borrower.

“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of Borrower, whether now owned or hereafter acquired or
created, and all proceeds thereof; provided that Pledged Securities shall only
include up to sixty-five percent (65%) of the shares of voting capital stock or
other voting equity interest of any first-tier Foreign Subsidiary and shall not
include any Foreign Subsidiary other than a first-tier Foreign Subsidiary
(Schedule 3 hereto lists, as of the Closing Date, all of the Pledged
Securities).

“Prime Rate” means the interest rate established from time to time by Agent as
Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Proceeds” means (a) proceeds as defined in the U.C.C., and any other proceeds,
and (b) whatever is received upon the sale, exchange, collection or other
disposition of Collateral or proceeds, whether cash or non-cash. Cash proceeds
include, without limitation, moneys, checks and Deposit Accounts. Proceeds
include, without limitation, any Account arising when the right to payment is
earned under a contract right, any insurance payable by reason of loss or damage
to the Collateral, and any return or unearned premium upon any cancellation of
insurance. Except as expressly authorized in this Agreement, the right of Agent
and the Lenders to Proceeds specifically set forth herein or indicated in any
financing statement shall never constitute an express or implied authorization
on the part of Agent or any Lender to a Company’s sale, exchange, collection or
other disposition of any or all of the Collateral.

“Quarterly Update Date” means the date that deliveries are made, or should have
been made, pursuant to Section 5.3(a) and (b) hereof.

“Register” means that term as described in Section 11.10(i) hereof.

 

19



--------------------------------------------------------------------------------

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by Agent,
or imposed upon or asserted against Agent or any Lender, in any attempt by Agent
and the Lenders to (i) obtain, preserve, perfect or enforce any Loan Document or
any security interest evidenced by any Loan Document; (ii) obtain payment,
performance or observance of any and all of the Obligations; or (iii) maintain,
insure, audit, collect, preserve, repossess or dispose of any of the collateral
securing the Obligations or any part thereof, including, without limitation,
costs and expenses for appraisals, assessments and audits of any Company or any
such collateral; or (b) incidental or related to (a) above, including, without
limitation, interest thereupon from the date incurred, imposed or asserted until
paid at the Default Rate.

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to Agent or the Lenders pursuant to or otherwise in connection
with this Agreement.

“Reportable Event” means any of the events described in Section 4043 of ERISA
except where notice is waived by the PBGC.

“Required Lenders” means the holders of at least fifty-one percent (51%), based
upon each Lender’s Applicable Commitment Percentages, of the sum of (a) the
principal outstanding under the Term Loan B Commitment; and (b) (i) during the
Commitment Period, the Revolving Amount, or (ii) after the Commitment Period,
the sum of the aggregate principal amount of Revolving Loans outstanding, the
Swing Line Exposure and the Letter of Credit Exposure.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

“Reserve Percentage” means for any day that percentage (expressed as a decimal)
that is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, all basic, supplemental, marginal
and other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) for a member bank of the Federal
Reserve System in Cleveland, Ohio, in respect of Eurocurrency Liabilities. The
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Percentage.

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such

 

20



--------------------------------------------------------------------------------

Company in respect of any management, consulting or other similar arrangement
with any equity holder (other than a Company) of a Company or Affiliate in
excess of the aggregate amount of One Hundred Thousand Dollars ($100,000) in any
fiscal year.

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders to make Revolving Loans, (b) the
Fronting Lender to issue and the Revolving Lenders to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and the Revolving Lenders to participate in, Swing Loans
pursuant to the Swing Line Commitment; up to an aggregate principal amount
outstanding at any time equal to the Maximum Revolving Amount.

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A executed and delivered pursuant to Section 2.5(a) hereof.

“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto.

“Revolving Loan” means a Loan made to Borrower by the Revolving Lenders in
accordance with Section 2.2(a) hereof.

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to Lenders under Hedge
Agreements, and (c) the Bank Product Obligations owing to Lenders under Bank
Product Agreements.

“Security Agreement” means each Security Agreement, executed and delivered by a
Guarantor of Payment in favor of Agent, for the benefit of the Lenders, dated as
of the Closing Date, and any other Security Agreement executed on or after the
Closing Date, as the same may from time to time be amended, restated or
otherwise modified.

“Security Documents” means each Security Agreement, each Pledge Agreement, each
Intellectual Property Security Agreement, each Landlord’s Waiver, each Control
Agreement, each U.C.C. Financing Statement or similar filing as to a
jurisdiction located outside of the United States of America filed in connection
herewith or perfecting any interest created in any of the foregoing documents,
and any other document pursuant to which any Lien is granted by a Company to
Agent, for the benefit of the Lenders, as security for the Secured Obligations,
or any

 

21



--------------------------------------------------------------------------------

part thereof, and each other agreement executed in connection with any of the
foregoing, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced.

“Significant Asset Disposition” means a Disposition or a related series of
Dispositions in which the aggregate fair market value or book value, whichever
is greater, of the assets sold, leased, transferred or otherwise disposed of
shall be greater than or equal to One Million Dollars ($1,000,000).

“Specific Commitment” means the Revolving Credit Commitment or the Term Loan B
Commitment.

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

“Stock Option Litigation” means the litigation in connection with Lange v. Bach,
et al., No. 3:06 CV 1822 (SRU) (United States District Court, District of
Connecticut) (11/13/06).

“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated (by written terms or written agreement being, in either case,
in form and substance reasonably satisfactory to Agent and the Required Lenders)
in favor of the prior payment in full of the Obligations.

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by Borrower or by one or more
other subsidiaries of Borrower or by Borrower and one or more subsidiaries of
Borrower, (b) a partnership, limited liability company or unlimited liability
company of which Borrower, one or more other subsidiaries of Borrower or
Borrower and one or more subsidiaries of Borrower, directly or indirectly, is a
general partner or managing member, as the case may be, or otherwise has an
ownership interest greater than fifty percent (50%) of all of the ownership
interests in such partnership, limited liability company or unlimited liability
company, or (c) any other Person (other than a corporation, partnership, limited
liability company or unlimited liability company) in which Borrower, one or more
other subsidiaries of Borrower or Borrower and one or more subsidiaries of
Borrower, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to Borrower up to the aggregate amount at any time outstanding of
Five Million Dollars ($5,000,000).

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

 

22



--------------------------------------------------------------------------------

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.5(b) hereof.

“Swing Loan” means a loan that shall be denominated in Dollars granted to
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) thirty (30) days after the date such Swing Loan is made, or (b) the last day
of the Commitment Period.

“Syndication Agent” means that term as defined in the first paragraph hereof.

“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.

“Term B Lender” means a Lender with a percentage of the Term Loan B Commitment
as set forth on Schedule 1 hereto.

“Term Loan B” means the Loan granted to Borrower by the Term B Lenders in the
original principal amount of Seventy-Five Million Dollars ($75,000,000), in
accordance with Section 2.3 hereof (as such amount may be increased pursuant to
Section 2.10(b) hereof).

“Term Loan B Commitment” means the obligation hereunder of the Term B Lenders to
make the Term Loan B with each Term B Lender’s obligation to participate therein
being the amount set forth opposite such Term B Lender’s name under the column
headed “Term Loan B Commitment Amount” as set forth on Schedule 1 hereto,
subject to assignments of interests pursuant to Section 11.10 hereof.

“Term Loan B Exposure” means, at any time, the outstanding principal amount of
the Term Loan B.

“Term Loan B Note” means a Term Loan B Note, in the form of the attached Exhibit
C executed and delivered pursuant to Section 2.5(c) hereof.

“Total Commitment Amount” means the principal amount of One Hundred Fifteen
Million Dollars ($115,000,000) (or such amount as may be increased pursuant to
Section 2.10(b) hereof, or decreased pursuant to Section 2.10(a) hereof).

“Trademark Act” means the U.S Trademark Act of 1946, as amended.

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
Ohio.

 

23



--------------------------------------------------------------------------------

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

Section 1.2. Accounting Terms. Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

ARTICLE II. AMOUNT AND TERMS OF CREDIT

Section 2.1. Amount and Nature of Credit.

(a) Subject to the terms and conditions of this Agreement, the Lenders, during
the Commitment Period and to the extent hereinafter provided, shall make Loans
to Borrower, participate in Swing Loans made by the Swing Line Lender to
Borrower, and issue or participate in Letters of Credit at the request of
Borrower, in such aggregate amount as Borrower shall request pursuant to the
Commitment; provided, however, that in no event shall the aggregate principal
amount of all Loans and Letters of Credit outstanding under this Agreement be in
excess of the Total Commitment Amount.

(b) Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrower or the issuance of a Letter of Credit:

(i) the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such Lender; and

 

24



--------------------------------------------------------------------------------

(ii) with respect to each Specific Commitment, the aggregate outstanding
principal amount of Loans (other than Swing Loans) made by such Lender with
respect to such Specific Commitment shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) within such Specific Commitment that shall be such Lender’s Applicable
Commitment Percentage.

Within each Specific Commitment, each borrowing (other than Swing Loans which
shall be risk participated on a pro rata basis) from the Lenders shall be made
pro rata according to the respective Applicable Commitment Percentages of the
Lenders.

(c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, as a Term Loan B as described in Section 2.3 hereof, and as Swing Loans
as described in Section 2.2(c) hereof, and Letters of Credit may be issued in
accordance with Section 2.2(b) hereof.

Section 2.2. Revolving Credit.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to Borrower in such amount or amounts as Borrower, through an
Authorized Officer, may from time to time request, but not exceeding in
aggregate principal amount at any time outstanding hereunder the Maximum
Revolving Amount, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure. Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans, or Eurodollar Loans. Subject to the provisions of this
Agreement, Borrower shall be entitled under this Section 2.2(a) to borrow funds,
repay the same in whole or in part and re-borrow hereunder at any time and from
time to time during the Commitment Period.

(b) Letters of Credit.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Fronting Lender shall, in its own name, on behalf of the
Revolving Lenders, issue such Letters of Credit for the account of Borrower or a
Guarantor of Payment, as Borrower may from time to time request. Borrower shall
not request any Letter of Credit (and the Fronting Lender shall not be obligated
to issue any Letter of Credit) if, after giving effect thereto, (A) the Letter
of Credit Exposure would exceed the Letter of Credit Commitment or (B) the
Revolving Credit Exposure would exceed the Maximum Revolving Amount. The
issuance of each Letter of Credit shall confer upon each Revolving Lender the
benefits and liabilities of a participation consisting of an undivided pro rata
interest in the Letter of Credit to the extent of such Revolving Lender’s
Applicable Commitment Percentage.

(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to Agent (and to the Fronting Lender, if the Fronting Lender is a
Lender other than Agent) by an Authorized Officer not later than 11:00 A.M.
(Eastern time) three

 

25



--------------------------------------------------------------------------------

Business Days prior to the date of the proposed issuance of the Letter of
Credit. Each such request shall be in a form acceptable to Agent (and the
Fronting Lender, if the Fronting Lender is a Lender other than Agent) and shall
specify the face amount thereof, the account party, the beneficiary, the
requested date of issuance, amendment, renewal or extension, the expiry date
thereof, and the nature of the transaction or obligation to be supported
thereby. Concurrently with each such request, Borrower, and any Guarantor of
Payment for whose account the Letter of Credit is to be issued, shall execute
and deliver to the Fronting Lender an appropriate application and agreement,
being in the standard form of the Fronting Lender for such letters of credit, as
amended to conform to the provisions of this Agreement if required by Agent.
Agent shall give the Fronting Lender and each Revolving Lender notice of each
such request for a Letter of Credit.

(iii) Standby Letters of Credit. With respect to each Letter of Credit that
shall be a standby letter of credit and the drafts thereunder, if any, whether
issued for the account of Borrower or any Guarantor of Payment, Borrower agrees
to (A) pay to Agent, for the pro rata benefit of the Revolving Lenders, a
non-refundable commission based upon the face amount of such Letter of Credit,
which shall be paid quarterly in arrears, on each Regularly Scheduled Payment
Date, at a rate per annum equal to the Applicable Margin for Revolving Loans
that are Eurodollar Loans (in effect on the Regularly Scheduled Payment Date)
multiplied by the face amount of such Letter of Credit; (B) pay to Agent, for
the sole benefit of the Fronting Lender, an additional Letter of Credit fee,
which shall be paid on each date that such Letter of Credit shall be issued,
amended or renewed at the rate of one-eighth percent (1/8%) of the face amount
of such Letter of Credit; and (C) pay to Agent, for the sole benefit of the
Fronting Lender, such other issuance, amendment, negotiation, draw, acceptance,
telex, courier, postage and similar transactional fees as are customarily
charged by the Fronting Lender in respect of the issuance and administration of
similar letters of credit under its fee schedule as in effect from time to time.

(iv) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, Borrower shall immediately reimburse the Fronting Lender
for the amount drawn. In the event that the amount drawn shall not have been
reimbursed by Borrower on the date of the drawing of such Letter of Credit, at
the sole option of Agent (and the Fronting Lender, if the Fronting Lender is a
Lender other than Agent), Borrower shall be deemed to have requested a Revolving
Loan, subject to the provisions of Sections 2.2(a) and 2.7 hereof (other than
the requirement set forth in Section 2.6(d) hereof), in the amount drawn. Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a Lender
has not requested a Revolving Credit Note, by the records of Agent and such
Lender). Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Revolving
Lender acknowledges and agrees that its obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(b)(v) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to Agent, for the account of
the Fronting Lender, of the proceeds of such Revolving Loan shall be made
without any offset, abatement, recoupment, counterclaim,

 

26



--------------------------------------------------------------------------------

withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. Borrower irrevocably
authorizes and instructs Agent to apply the proceeds of any borrowing pursuant
to this Section 2.2(b)(v) to reimburse, in full (other than the Fronting
Lender’s pro rata share of such borrowing), the Fronting Lender for the amount
drawn on such Letter of Credit. Each such Revolving Loan shall be deemed to be a
Base Rate Loan unless otherwise requested by and available to Borrower
hereunder. Each Revolving Lender is hereby authorized to record on its records
relating to its Revolving Credit Note (or, if such Lender has not requested a
Revolving Credit Note, its records relating to Revolving Loans) such Revolving
Lender’s pro rata share of the amounts paid and not reimbursed on the Letters of
Credit.

(v) Participation in Letters of Credit. If, for any reason, Agent (and the
Fronting Lender if the Fronting Lender is a Lender other than Agent) shall be
unable to or, in the opinion of Agent, it shall be impracticable to, convert any
Letter of Credit to a Revolving Loan pursuant to the preceding subsection, Agent
(and the Fronting Lender if the Fronting Lender is a Lender other than Agent)
shall have the right to request that each Revolving Lender purchase a
participation in the amount due with respect to such Letter of Credit, and Agent
shall promptly notify each Revolving Lender thereof (by facsimile or telephone,
confirmed in writing). Upon such notice, but without further action, the
Fronting Lender hereby agrees to grant to each Revolving Lender, and each
Revolving Lender hereby agrees to acquire from the Fronting Lender, an undivided
participation interest in the amount due with respect to such Letter of Credit
in an amount equal to such Revolving Lender’s Applicable Commitment Percentage
of the principal amount due with respect to such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to Agent, for the account of the Fronting Lender, such Revolving Lender’s
ratable share of the amount due with respect to such Letter of Credit
(determined in accordance with such Revolving Lender’s Applicable Commitment
Percentage). Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations in the amount due under any Letter of Credit that is
drawn but not reimbursed by Borrower pursuant to this subsection (v) shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that each such payment shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated. Each Revolving Lender shall comply with its obligation
under this subsection (v) by wire transfer of immediately available funds, in
the same manner as provided in Section 2.6 hereof with respect to Revolving
Loans. Each Revolving Lender is hereby authorized to record on its records such
Revolving Lender’s pro rata share of the amounts paid and not reimbursed on the
Letters of Credit.

 

27



--------------------------------------------------------------------------------

(c) Swing Loans.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing Loans
to Borrower in such amount or amounts as Borrower, through an Authorized
Officer, may from time to time request; provided that Borrower shall not request
any Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Revolving Credit Commitment, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment. Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto. Each Swing Loan
shall be made in Dollars.

(ii) Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to Borrower and the Revolving Lenders, Borrower agrees that the Swing
Line Lender shall have the right, in its sole discretion, to require that any
Swing Loan be refinanced as a Revolving Loan. Such Revolving Loan shall be a
Base Rate Loan unless otherwise requested by and available to Borrower
hereunder. Upon receipt of such notice by Borrower and the Revolving Lenders,
Borrower shall be deemed, on such day, to have requested a Revolving Loan in the
principal amount of the Swing Loan in accordance with Sections 2.2(a) and 2.6
hereof (other than the requirement set forth in Section 2.6(d) hereof). Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a
Revolving Lender has not requested a Revolving Credit Note, by the records of
Agent and such Revolving Lender.) Each Revolving Lender agrees to make a
Revolving Loan on the date of such notice, subject to no conditions precedent
whatsoever. Each Revolving Lender acknowledges and agrees that such Revolving
Lender’s obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof
when required by this Section 2.2(c)(ii) is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the occurrence and continuance of a Default or Event of Default, and that its
payment to Agent, for the account of the Swing Line Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. Borrower
irrevocably authorizes and instructs Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan.
Each Revolving Lender is hereby authorized to record on its records relating to
its Revolving Credit Note (or, if such Revolving Lender has not requested a
Revolving Credit Note, its records relating to Revolving Loans) such Revolving
Lender’s pro rata share of the amounts paid to refund such Swing Loan.

(iii) Participation in Swing Loans. If, for any reason, Agent is unable to or,
in the opinion of Agent, it is impracticable to, convert any Swing Loan to a
Revolving Loan pursuant to the preceding Section 2.2(c)(ii), then on any day
that a Swing Loan is outstanding (whether before or after the maturity thereof),
Agent shall have the right to request that each Revolving Lender purchase a
participation in such Swing Loan, and Agent shall promptly notify each Revolving
Lender thereof (by facsimile or telephone, confirmed in writing). Upon such
notice, but without further action, the Swing Line

 

28



--------------------------------------------------------------------------------

Lender hereby agrees to grant to each Revolving Lender, and each Revolving
Lender hereby agrees to acquire from the Swing Line Lender, an undivided
participation interest in such Swing Loan in an amount equal to such Revolving
Lender’s Applicable Commitment Percentage of the principal amount of such Swing
Loan. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to Agent, for the benefit of the Swing Line Lender, such
Revolving Lender’s ratable share of such Swing Loan (determined in accordance
with such Revolving Lender’s Applicable Commitment Percentage). Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swing Loans pursuant to this Section 2.2(c)(iii) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated. Each
Revolving Lender shall comply with its obligation under this Section 2.2(c)(iii)
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.6 hereof with respect to Revolving Loans to be made by such
Revolving Lender.

Section 2.3. Term Loan B.

Subject to the terms and conditions of this Agreement, the Term B Lenders shall
make the Term Loan B to Borrower on the Closing Date, in the amount of the Term
Loan B Commitment. The Term Loan B shall be payable in twenty-three
(23) consecutive quarterly installments of One Hundred Eighty-Seven Thousand
Five Hundred Dollars ($187,500) each, commencing on September 30, 2007 and
continuing on each Regularly Scheduled Payment Date thereafter, with the balance
thereof payable in full on July 11, 2013. Borrower shall notify Agent, in
accordance with the notice provisions of Section 2.6 hereof, whether the Term
Loan B will be a Base Rate Loan or Eurodollar Loans. The Term Loan B may be a
mixture of a Base Rate Loan and Eurodollar Loans.

Section 2.4. Interest.

(a) Revolving Loans.

(i) Base Rate Loan. Borrower shall pay interest on the unpaid principal amount
of a Revolving Loan that is a Base Rate Loan outstanding from time to time from
the date thereof until paid at the Derived Base Rate for Revolving Loans from
time to time in effect. Interest on such Base Rate Loan shall be payable,
commencing September 30, 2007, and continuing on each Regularly Scheduled
Payment Date thereafter and at the maturity thereof.

(ii) Eurodollar Loans. Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurodollar Loan outstanding from time to
time, fixed in advance on the first day of the Interest Period applicable
thereto through the last day of the Interest Period applicable thereto (but
subject to changes in the Applicable

 

29



--------------------------------------------------------------------------------

Margin) for Eurodollar Loans, at the Derived Eurodollar Rate for Revolving
Loans. Interest on such Eurodollar Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that if an Interest
Period shall exceed three months, the interest must be paid every three months,
commencing three months from the beginning of such Interest Period).

(b) Swing Loans. Borrower shall pay interest to Agent, for the sole benefit of
the Swing Line Lender (and any Revolving Lender that shall have purchased a
participation in such Swing Loan), on the unpaid principal amount of each Swing
Loan outstanding from time to time from the date thereof until paid at the
Derived Base Rate for Revolving Loans from time to time in effect. Interest on
each Swing Loan shall be payable on the Swing Loan Maturity Date applicable
thereto. Each Swing Loan shall bear interest for a minimum of one day.

(c) Term Loan B.

(i) Base Rate Loan. With respect to any portion of the Term Loan B that is a
Base Rate Loan, Borrower shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing September 30, 2007, and continuing on each Regularly Scheduled
Payment Date thereafter and at the maturity thereof, at the Derived Base Rate
for Term Loan B from time to time in effect.

(ii) Eurodollar Loans. With respect to any portion of the Term Loan B that is a
Eurodollar Loan, Borrower shall pay interest on the unpaid principal amount of
such Eurodollar Loan outstanding from time to time, fixed in advance on the
first day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Term Loan B Margin) for Eurodollar Loans, at the Derived Eurodollar Rate for
Term Loan B. Interest on such Eurodollar Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that if an Interest
Period shall exceed three months, the interest must be paid every three months,
commencing three months from the beginning of such Interest Period).

(d) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur, upon the election of the Required Lenders (i) the
principal of each Loan and the unpaid interest thereon shall bear interest,
until paid, at the Default Rate, (ii) the fee for the aggregate undrawn amount
of all issued and outstanding Letters of Credit shall be increased by two
percent (2%) in excess of the rate otherwise applicable thereto, and (iii) in
the case of any other amount not paid when due from Borrower hereunder or under
any other Loan Document, such amount shall bear interest at the Default Rate;
provided that, during an Event of Default under Section 8.1 or 8.11 hereof, the
applicable Default Rate shall apply without any election or action on the part
of Agent or any Lender.

(e) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not

 

30



--------------------------------------------------------------------------------

exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”). If Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower. In determining whether the interest contracted for, charged, or
received by Agent or a Lender exceeds the Maximum Rate, such Person may, to the
extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations.

Section 2.5. Evidence of Indebtedness.

(a) Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of Borrower to repay the Revolving Loans made by such Revolving
Lender and to pay interest thereon, Borrower shall execute a Revolving Credit
Note, payable to the order of such Revolving Lender in the principal amount of
its Applicable Commitment Percentage of the Revolving Credit Commitment, or, if
less, the aggregate unpaid principal amount of Revolving Loans made by such
Revolving Lender; provided that the failure of a Revolving Lender to request a
Revolving Credit Note shall in no way detract from Borrower’s obligations to
such Revolving Lender hereunder.

(b) Swing Loan. Upon the request of the Swing Line Lender, to evidence the
obligation of Borrower to repay the Swing Loans and to pay interest thereon,
Borrower shall execute a Swing Line Note, and payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided that the failure of the Swing Line Lender to request a Swing
Line Note shall in no way detract from Borrower’s obligations to the Swing Line
Lender hereunder.

(c) Term Loan B. Upon the request of a Term B Lender, to evidence the obligation
of Borrower to repay the portion of the Term Loan B made by such Term B Lender
and to pay interest thereon, Borrower shall execute a Term Loan B Note, payable
to the order of such Term B Lender in the principal amount of its Applicable
Commitment Percentage of the Term Loan B Commitment; provided that the failure
of a Term B Lender to request a Term Loan B Note shall in no way detract from
Borrower’s obligations to such Term B Lender hereunder.

Section 2.6. Notice of Credit Event; Funding of Loans.

(a) Notice of Credit Event. Borrower, through an Authorized Officer, shall
provide to Agent a Notice of Loan prior to (i) 11:00 A.M. (Eastern time) on the
proposed date of borrowing or conversion of any Base Rate Loan, (ii) 11:00 A.M.
(Eastern time) three Business Days prior to the proposed date of borrowing,
conversion or continuation of any Eurodollar Loan, and (iii) 2:00 P.M. (Eastern
time) on the proposed date of borrowing of any Swing Loan. Borrower shall comply
with the notice provisions set forth in Section 2.2(b) hereof with respect to
Letters of Credit.

 

31



--------------------------------------------------------------------------------

(b) Funding of Loans. Agent shall notify the appropriate Lenders of the date,
amount and Interest Period (if applicable) promptly upon the receipt of a Notice
of Loan, and, in any event, by 2:00 P.M. (Eastern time) on the date such Notice
of Loan is received. On the date that the Credit Event set forth in such Notice
of Loan is to occur, each such Lender shall provide to Agent, not later than
3:00 P.M. (Eastern time), the amount in Dollars, in federal or other immediately
available funds, required of it. If Agent shall elect to advance the proceeds of
such Loan prior to receiving funds from such Lender, Agent shall have the right,
upon prior notice to Borrower, to debit any account of Borrower or otherwise
receive such amount from Borrower, on demand, in the event that such Lender
shall fail to reimburse Agent in accordance with this subsection. Agent shall
also have the right to receive interest from such Lender at the Federal Funds
Effective Rate in the event that such Lender shall fail to provide its portion
of the Loan on the date requested and Agent shall elect to provide such funds.

(c) Conversion of Loans. At the request of Borrower to Agent, subject to the
notice and other provisions of this Section 2.6, the appropriate Lenders shall
convert a Base Rate Loan to one or more Eurodollar Loans at any time and shall
convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date
applicable thereto. Swing Loans may be converted by the Swing Line Lender to
Revolving Loans in accordance with Section 2.2(c)(ii) hereof.

(d) Minimum Amount. Each request for:

(i) a Base Rate Loan shall be in an amount of not less than One Million Dollars
($1,000,000), increased by increments of One Hundred Thousand Dollars
($100,000);

(ii) a Eurodollar Loan shall be in an amount of not less than One Million
Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000); and

(iii) a Swing Loan shall be in an amount of not less than One Hundred Thousand
Dollars ($100,000).

(e) Interest Periods. Borrower shall not request that Eurodollar Loans be
outstanding for more than six different Interest Periods at the same time.

Section 2.7. Payment on Loans and Other Obligations.

(a) Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.

(b) Payments from Borrower. All payments (including prepayments) to Agent of the
principal of or interest on each Loan or other payment, including but not
limited to principal, interest, fees or any other amount owed by Borrower under
this Agreement, shall be made in Dollars. All payments described in this
subsection (b) shall be remitted to Agent, at the address of Agent for notices
referred to in Section 11.4 hereof for the account of the appropriate Lenders
(or the Fronting Lender or the Swing Line Lender, as appropriate) not later than
11:00 A.M.

 

32



--------------------------------------------------------------------------------

(Eastern time) on the due date thereof in immediately available funds. Any such
payments received by Agent after 11:00 A.M. (Eastern time) shall be deemed to
have been made and received on the next Business Day.

(c) Payments to Lenders. Upon Agent’s receipt of payments hereunder, Agent shall
immediately distribute to the appropriate Lenders (except with respect to Swing
Loans, which shall be paid to the Swing Line Lender or, with respect to Letters
of Credit, certain of which payments shall be paid to the Fronting Lender) their
respective ratable shares, if any, of the amount of principal, interest, and
commitment and other fees received by Agent for the account of such Lender.
Payments received by Agent shall be delivered to the Lenders in Dollars in
immediately available funds. Each appropriate Lender shall record any principal,
interest or other payment, the principal amounts of Base Rate Loans, Eurodollar
Loans, Swing Loans and Letters of Credit, all prepayments and the applicable
dates, including Interest Periods, with respect to the Loans made, and payments
received by such Lender, by such method as such Lender may generally employ;
provided, however, that failure to make any such entry shall in no way detract
from the obligations of Borrower under this Agreement or any Note. The aggregate
unpaid amount of Loans, types of Loans, Interest Periods and similar information
with respect to the Loans and Letters of Credit set forth on the records of
Agent shall be rebuttably presumptive evidence with respect to such information,
including the amounts of principal, interest and fees owing to each Lender.

(d) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided, however, that, with
respect to a Eurodollar Loan, if the next Business Day shall fall in the
succeeding calendar month, such payment shall be made on the preceding Business
Day and the relevant Interest Period shall be adjusted accordingly.

Section 2.8. Prepayment.

(a) Right to Prepay.

(i) Borrower shall have the right at any time or from time to time to prepay, on
a pro rata basis for all of the appropriate Lenders (except with respect to
Swing Loans, which shall be paid to the Swing Line Lender), all or any part of
the principal amount of the Loans, as designated by Borrower. Such payment shall
include representing the obligations under any Specific Commitment with the
proceeds of such prepayment to be distributed on a pro rata basis to the holders
of the Specific Commitment being prepaid. Such payment shall include interest
accrued on the amount so prepaid to the date of such prepayment and any amount
payable under Article III hereof with respect to the amount being prepaid.
Prepayments of Base Rate Loans shall be without any premium or penalty.

(ii) Borrower shall have the right, at any time or from time to time, to prepay,
for the benefit of Agent (and any Lender that has purchased a participation in
such Swing

 

33



--------------------------------------------------------------------------------

Loan), all or any part of the principal amount of the Swing Loans then
outstanding, as designated by Borrower, plus interest accrued on the amount so
prepaid to the date of such prepayment.

(b) Notice of Prepayment. Borrower shall give Agent notice of prepayment of a
Base Rate Loan or Swing Loan by no later than 11:00 A.M. (Eastern time) on the
Business Day on which such prepayment is to be made and written notice of the
prepayment of any Eurodollar Loan not later than 1:00 P.M. (Eastern time) three
Business Days before the Business Day on which such prepayment is to be made.

(c) Minimum Amount. Each prepayment of a Eurodollar Loan shall be in the
principal amount of not less than One Million Dollars ($1,000,000), or, with
respect to a Swing Loan, the principal balance of such Swing Loan, except in the
case of a mandatory payment pursuant to Section 2.12 or Article III hereof.

Section 2.9. Commitment and Other Fees.

(a) Commitment Fee. Borrower shall pay to Agent, for the ratable account of the
Lenders, as a consideration for the Revolving Credit Commitment, a commitment
fee from the Closing Date to and including the last day of the Commitment
Period, payable quarterly, at a rate per annum equal to (i) the Applicable
Commitment Fee Rate in effect on the payment date, multiplied by (ii) (A) the
average daily Maximum Revolving Amount in effect during such quarter, minus
(B) the average daily Revolving Credit Exposure (exclusive of the Swing Line
Exposure) during such quarter. The commitment fee shall be payable in arrears,
on September 30, 2007 and continuing on each Regularly Scheduled Payment Date
thereafter, and on the last day of the Commitment Period.

(b) Agent Fee. Borrower shall pay to Agent, for its sole benefit, the fees set
forth in the Agent Fee Letter.

Section 2.10. Modifications to Commitments.

(a) Optional Reduction of Revolving Credit Commitment. Borrower may at any time
and from time to time permanently reduce in whole or ratably in part the
Revolving Credit Commitment to an amount not less than the then existing
Revolving Credit Exposure, by giving Agent not fewer than five Business Days’
(or thirty (30) days if the Commitment is to be reduced or terminated in its
entirety) written notice of such reduction, provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of One Hundred
Thousand Dollars ($100,000). Agent shall promptly notify each Revolving Lender
of the date of each such reduction and such Revolving Lender’s proportionate
share thereof. After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Maximum Revolving Amount as so reduced.
If Borrower reduces in whole the Revolving Credit Commitment, on the effective
date of such reduction (Borrower having prepaid in full the unpaid principal
balance, if any, of the Loans, together with all interest (if any) and
commitment and other fees accrued and unpaid with respect thereto, and provided
that no Letter of Credit Exposure or Swing Line Exposure

 

34



--------------------------------------------------------------------------------

shall exist), all of the Revolving Credit Notes shall be delivered to Agent
marked “Canceled” and Agent shall redeliver such Revolving Credit Notes to
Borrower. Any partial reduction in the Maximum Revolving Amount shall be
effective during the remainder of the Commitment Period.

(b) Increase in Commitments. At any time during the Commitment Increase Period,
Borrower may request that Agent increase the Maximum Revolving Amount or the
principal amount outstanding on the Term Loan B (any increase to the Term Loan B
shall be subject to subsection (c) below), up to an aggregate amount not to
exceed, for all such increases, Thirty-Five Million Dollars ($35,000,000). Each
such increase shall be in increments of at least Five Million Dollars
($5,000,000), and may be made by either (i) increasing, for one or more Lenders,
with their prior written consent, their respective portions of the Revolving
Credit Commitment or the Term Loan B Commitment, as applicable, or
(ii) including one or more Additional Lenders, each with a portion of the
Revolving Credit Commitment or the Term Loan B Commitment, as applicable
(collectively, the “Additional Commitment”). During the Commitment Increase
Period, all of the Lenders agree that Agent, in its sole discretion, may permit
one or more Additional Commitments upon satisfaction of the following
requirements: (A) each Additional Lender, if any, shall execute an Additional
Lender Assumption Agreement, (B) Agent shall provide to each Lender a revised
Schedule 1 to this Agreement, including revised Applicable Commitment
Percentages for each of the Lenders, if appropriate, prior to the date of the
effectiveness of such Additional Commitments (each an “Additional Lender
Assumption Effective Date”), and (C) Borrower shall execute and deliver to Agent
and the Lenders such replacement or additional Notes as shall be required by
Agent. The Lenders hereby authorize Agent to execute each Additional Lender
Assumption Agreement on behalf of the Lenders. On each Additional Lender
Assumption Effective Date with respect to the Specific Commitment being
increased, the appropriate Lenders shall make adjustments among themselves with
respect to the Loans then outstanding and amounts of principal, interest,
commitment fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of Agent, in order to reallocate among such Lenders
such outstanding amounts, based on the revised Applicable Commitment Percentages
and to otherwise carry out fully the intent and terms of this Section 2.10(b).
In connection therewith, it is understood and agreed that the Maximum Amount of
any Lender will not be increased (or decreased except pursuant to
Section 2.10(a) hereof) without the prior written consent of such Lender.
Borrower shall not request any increase pursuant to this Section 2.10(b) if a
Default or an Event of Default shall then exist, or immediately after giving
effect to any such increase would exist. At the time of any such increase, at
the request of Agent, the Credit Parties and the Lenders shall enter into an
amendment to evidence such increase.

(c) Term Loan B Increase. At any time that there shall be an increase of the
then current principal amount of the Term Loan B pursuant to subsection
(b) above (the “Term Loan B Increase Amount”), the Term Loan B Increase Amount
shall be payable on the same dates as the scheduled principal payments set forth
in Section 2.3 hereof, provided that each Term Loan B principal payment
thereafter shall include an additional amount equal to one-quarter percent
(0.25%) multiplied by the Term Loan B Increase Amount, with the balance thereof
payable in full on July 11, 2013.

 

35



--------------------------------------------------------------------------------

Section 2.11. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Related Expenses and commitment and other fees and
charges hereunder shall be computed on the basis of a year having three hundred
sixty (360) days and calculated for the actual number of days elapsed. With
respect to Base Rate Loans, interest shall be computed on the basis of a year
having three hundred sixty-five (365) days or three hundred sixty-six
(366) days, as the case may be, and calculated for the actual number of days
elapsed.

Section 2.12. Mandatory Payments.

(a) Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment.

(b) Swing Line Exposure. If, at any time, the Swing Line Exposure shall exceed
the Swing Line Commitment, Borrower shall, as promptly as practicable, but in no
event later than the next Business Day, pay an aggregate principal amount of the
Swing Loans sufficient to bring the Swing Line Exposure within the Swing Line
Commitment.

(c) Mandatory Prepayments. Borrower shall make Mandatory Prepayments (each a
“Mandatory Prepayment”) in accordance with the following provisions:

(i) Additional Indebtedness. If, at any time, any of the Companies shall incur
Consolidated Funded Indebtedness other than Indebtedness permitted pursuant to
Section 5.8 hereof (which other Indebtedness shall not be incurred without the
prior written consent of Agent and the Required Lenders), Borrower shall make a
Mandatory Prepayment, on the date that such Consolidated Funded Indebtedness is
incurred, in an amount equal to one hundred percent (100%) of such Consolidated
Funded Indebtedness, net of costs and expenses related thereto.

(ii) Sale of Assets. Upon the sale or other disposition of any assets by a
Company (permitted pursuant to Section 5.12 hereof) to any Person other than in
the ordinary course of business, and to the extent the net proceeds of such sale
or other disposition are in excess of One Million Dollars ($1,000,000) during
any fiscal year of Borrower and are not to be reinvested in fixed assets or
other similar assets within three hundred sixty-five (365) days of such sale or
other disposition, Borrower shall make a Mandatory Prepayment, on the date of
such sale or other disposition, in an amount equal to one hundred percent
(100%) of the proceeds of such disposition net of (A) amounts required to pay
taxes with respect to such sale, (B) reasonable costs applicable to the
disposition and (C) any Indebtedness that is secured by a Lien on the assets
sold or disposed of and that is required to be repaid as a result of such sale
or other disposition.

(iii) Additional Equity. Within thirty (30) days after any equity offering
(other than the offering or exercise of stock options pursuant to management
incentive plans or to finance an Acquisition permitted under Section 5.13
hereof) by a Company, Borrower

 

36



--------------------------------------------------------------------------------

shall make a Mandatory Prepayment in an amount equal to fifty percent (50%) of
the net cash proceeds of such equity offering.

(iv) Material Recovery Event. Within ten (10) days after the occurrence of a
Material Recovery Event, Borrower shall furnish to Agent written notice thereof.
Within sixty (60) days after such Material Recovery Event, Borrower shall notify
Agent of Borrower’s determination as to whether or not to replace, rebuild or
restore the affected property (a “Material Recovery Determination Notice”). If
Borrower decides not to replace, rebuild or restore such property or if Borrower
has not delivered the Material Recovery Determination Notice within sixty
(60) days after the Material Recovery Event, then the proceeds of insurance paid
in connection with such Material Recovery Event shall be paid as a Mandatory
Prepayment. If Borrower decides to replace, rebuild or restore such property,
then any such replacement, rebuilding or restoration must be (A) commenced
within six months of the date of the Material Recovery Event, and
(B) substantially completed within twelve (12) months of such commencement date
or such longer period of time necessary to complete the work with reasonable
diligence and approved in writing by Agent, in its reasonable discretion, with
such net proceeds and other funds available to the appropriate Companies. Any
amounts of such insurance proceeds not applied to the costs of replacement or
restoration shall be applied as a Mandatory Prepayment net of (i) reasonable
costs applicable to the Material Recovery Event, and (ii) any debt that is
secured by a Lien on the assets in question and that is required to be repaid as
a result of such Material Recovery Event.

(d) Application of Mandatory Prepayments.

(i) Involving a Company Prior to an Event of Default. So long as no Event of
Default shall have occurred, each Mandatory Prepayment required to be made
pursuant to subsection (c) hereof shall be applied (A) first, to the Term Loan
B, until paid in full (provided that any Term Loan B Lender may decline to
accept its pro rata share of such Mandatory Prepayment, in which case such Term
Loan B Lender’s share of such Mandatory Prepayment shall be applied as set forth
in subpart (B) hereof), and (B) second, to any outstanding Revolving Loans.

(ii) Involving a Company After an Event of Default. If a Mandatory Prepayment is
required to be made pursuant to subsection (c) hereof at the time that an Event
of Default shall have occurred and be continuing, then such Mandatory Prepayment
shall be paid by Borrower to Agent to be applied to the following, on a pro rata
basis among: (A) the Maximum Revolving Amount (with payments to be made in the
following order: Revolving Loans, Swing Loans, and to be held by Agent in a
special account as security for any Letter of Credit Exposure pursuant to
subsection (iii) hereof), and (B) the unpaid principal balance of the Term Loan
B.

(iii) Involving Letters of Credit. Any amounts to be distributed for application
to a Revolving Lender’s liabilities with respect to any Letter of Credit
Exposure shall be held by Agent in an interest bearing trust account (the
“Special Trust Account”) as collateral security for such liabilities until a
drawing on any Letter of Credit, at which

 

37



--------------------------------------------------------------------------------

time such amounts, together with interest accrued thereon, shall be released by
Agent and applied to such liabilities. If any such Letter of Credit shall expire
without having been drawn upon in full, the amounts held in the Special Trust
Account with respect to the undrawn portion of such Letter of Credit, together
with interest accrued thereon, shall be applied by Agent in accordance with the
provisions of subsections (i) and (ii) above.

(iv) Mandatory Prepayments Generally. Each Mandatory Prepayment made with
respect to the Term Loan B shall be applied to the payments of principal in the
inverse order of maturities. Each Mandatory Prepayment made with respect to a
Specific Commitment shall be applied in the following order (A) first, to the
outstanding Base Rate Loans, and (B) second, to the outstanding Eurodollar
Loans, provided that if the outstanding principal amount of any Eurodollar Loan
shall be reduced to an amount less than the minimum amount set forth in
Section 2.6(d) hereof as a result of such prepayment, then such Eurodollar Loan
shall be converted into a Base Rate Loan on the date of such prepayment. Any
prepayment of a Eurodollar Loan pursuant to this Section 2.12 shall be subject
to the prepayment provisions set forth in Article III hereof. Unless otherwise
agreed by the Revolving Lenders holding at least fifty-one percent (51%) of the
Revolving Credit Commitment (based upon their respective Applicable Commitment
Percentages), any time there is a Mandatory Prepayment of Revolving Loans
pursuant to this Section 2.12(d)(ii), the Revolving Credit Commitment shall be
permanently reduced by the amount of such Mandatory Prepayment allocated
thereto, whether or not there shall be any Revolving Credit Exposure thereunder.

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

Section 3.1. Requirements of Law.

(a) If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

(A) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(C) shall impose on such Lender any other condition;

 

38



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, Borrower shall pay to such
Lender, promptly after receipt of a written request therefor, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable. If any Lender becomes entitled to claim any additional
amounts pursuant to this subsection (a), such Lender shall promptly notify
Borrower (with a copy to Agent) of the event by reason of which it has become so
entitled.

(b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof by a Governmental Authority or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder, or under or in respect of any Letter of Credit, to
a level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration the policies
of such Lender or corporation with respect to capital adequacy), then from time
to time, upon submission by such Lender to Borrower (with a copy to Agent) of a
written request therefor (which shall include the method for calculating such
amount), Borrower shall promptly pay or cause to be paid to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to Borrower (with a copy to Agent) shall be
conclusive absent manifest error. In determining any such additional amounts,
such Lender may use any method of averaging and attribution that it (in its sole
discretion) shall deem applicable. The obligations of Borrower pursuant to this
Section 3.1 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder. Borrower shall not be
required to compensate a Lender pursuant to this Section 3.1 for any increased
costs or reductions to the extent such Lender notifies Borrower thereof more
than one hundred eighty (180) days after such Lender becomes aware of such right
to additional compensation.

Section 3.2. Taxes.

(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of any
Taxes or Other Taxes. If any Taxes or Other Taxes are required to be deducted or
withheld from any amounts payable to Agent or any Lender hereunder, the amounts
so payable to Agent or such Lender shall be increased to the extent necessary to
yield to Agent or such Lender (after deducting, withholding and payment of all
Taxes and Other Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in the Loan Documents.

(b) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant

 

39



--------------------------------------------------------------------------------

Governmental Authorities. As promptly as possible thereafter, Borrower shall
send to Agent for its own account or for the account of the relevant Lender, as
the case may be, a certified copy of an original official receipt received by
such Credit Party showing payment thereof or other evidence of payment
reasonably acceptable to Agent or such Lender. If such Credit Party shall fail
to pay any Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to Agent the required receipts or other required
documentary evidence, such Credit Party and Borrower shall indemnify Agent and
the appropriate Lenders on demand for any incremental taxes, interest or
penalties that may become payable by Agent or such Lender as a result of any
such failure.

(c) Each Lender that is not (i) a citizen or resident of the United States of
America, (ii) a corporation, partnership or other entity created or organized in
or under the laws of the United States of America (or any jurisdiction thereof),
or (iii) an estate or trust that is subject to federal income taxation
regardless of the source of its income (any such Person, a “Non-U.S. Lender”)
shall deliver to Borrower and Agent two copies of either U.S. Internal Revenue
Service Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
with respect to such interest and a Form W-8BEN, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on all payments by Credit Parties under this Agreement
and the other Loan Documents. Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement or such other
Loan Document. In addition, each Non-U.S. Lender shall deliver such forms or
appropriate replacements promptly upon the obsolescence or invalidity of any
form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify Borrower at any time it determines that such Lender is no longer
in a position to provide any previously delivered certificate to Borrower (or
any other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this subsection (d), a Non-U.S.
Lender shall not be required to deliver any form pursuant to this subsection
(d) that such Non-U.S. Lender is not legally able to deliver.

(d) Each Lender that (i) is a “U.S. Person” as defined in Section 7701(a)(30) of
the Code and (ii) whose name does not include “Incorporated”, “Inc.”,
“Corporation”, “Corp.”, “P.C.”, “insurance company”, “assurance company” or
“National Association”, or is otherwise a Person described in Treasury
Regulation Section 1.6049-4(c)(1)(ii)(A)-(Q), shall deliver to Borrower, with a
copy to Agent, two properly completed and duly executed copies of U.S. Internal
Revenue Service Form W-9. Such forms shall be delivered by each such Lender on
or before the date it becomes a party to this Agreement. In addition, each such
Lender shall deliver such forms a reasonable period of time before the
obsolescence or invalidity of any form previously delivered by such Lender.

(e) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.

Section 3.3. Funding Losses. Borrower agrees to indemnify each Lender, promptly
after receipt of a written request therefor, and to hold each Lender harmless
from, any loss or expense

 

40



--------------------------------------------------------------------------------

that such Lender may sustain or incur as a consequence of (a) default by
Borrower in making a borrowing of, conversion into or continuation of Eurodollar
Loans after Borrower has given a notice requesting the same in accordance with
the provisions of this Agreement, (b) default by Borrower in making any
prepayment of or conversion from Eurodollar Loans after Borrower has given a
notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of a Eurodollar Loan on a day that is not the last day of
an Interest Period applicable thereto, or (d) any conversion of a Eurodollar
Loan to a Base Rate Loan on a day that is not the last day of an Interest Period
applicable thereto; provided that any such loss or expense so indemnified shall
not include loss of margin after the date of the foregoing event (default,
prepayment or conversion) giving rise to such loss or expense. A certificate as
to any amounts payable pursuant to this Section 3.3 submitted to Borrower (with
a copy to Agent) by any Lender shall be conclusive absent manifest error. The
obligations of Borrower pursuant to this Section 3.3 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of Borrower or the rights of any Lender pursuant to Section 3.1
or 3.2(a) hereof.

Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

(a) If any Lender shall determine (which determination shall, upon notice
thereof to Borrower and Agent, be conclusive and binding on Borrower) that,
after the Closing Date, (i) the introduction of or any change in or in the
interpretation of any law makes it unlawful, or (ii) any Governmental Authority
asserts that it is unlawful, for such Lender to make or continue any Loan as, or
to convert (if permitted pursuant to this Agreement) any Loan into, a Eurodollar
Loan, the obligations of such Lender to make, continue or convert any such
Eurodollar Loan shall, upon such determination, be suspended until such Lender
shall notify Agent that the circumstances causing such suspension no longer
exist, and all outstanding Eurodollar Loans payable to such Lender shall
automatically convert (if conversion is permitted under this Agreement) into a
Base Rate Loan, or be repaid (if no conversion is permitted) at the end of the
then current Interest Periods with respect thereto or sooner, if required by law
or such assertion.

(b) If Agent or the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan, or that
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, Agent will promptly so notify Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain such Eurodollar
Loan shall be suspended until Agent (upon the instruction of the Required
Lenders) revokes such

 

41



--------------------------------------------------------------------------------

notice. Upon receipt of such notice, Borrower may revoke any pending request for
a borrowing of, conversion to or continuation of such Eurodollar Loan or,
failing that, will be deemed to have converted such request into a request for a
borrowing of a Base Rate Loan in the amount specified therein.

Section 3.6. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurodollar Rate, as applicable, for such Interest Period.

Section 3.7. Replacement of Lenders. Borrower shall be permitted to replace any
Lender that requests reimbursement for amounts owing pursuant to Section 3.1 or
3.2(a) hereof, or asserts its inability to make a Eurodollar Loan pursuant to
Section 3.5 hereof; provided that (a) such replacement does not conflict with
any Requirement of Law, (b) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request has
still been made, (d) the replacement Lender shall purchase, at par, all Loans
and other amounts owing to such replaced Lender on or prior to the date of
replacement and assume all commitments and obligations of such replaced Lender,
(e) the replacement Lender, if not already a Lender, shall be satisfactory to
the Agent, (f) the replaced Lender shall be obligated to make such replacement
in accordance with the provisions of Section 11.10 hereof (provided that
Borrower (or the succeeding Lender, if such Lender is willing) shall be
obligated to pay the assignment fee referred to therein), and (g) until such
time as such replacement shall be consummated, Borrower shall pay all additional
amounts (if any) required pursuant to Section 3.1 or 3.2(a) hereof, as the case
may be.

ARTICLE IV. CONDITIONS PRECEDENT

Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Fronting Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;

(b) Borrower shall have submitted a Notice of Loan (or with respect to a Letter
of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.6 hereof;

 

42



--------------------------------------------------------------------------------

(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and

(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.

Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

Section 4.2. Conditions to the First Credit Event. Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to Borrower satisfying each of
the following conditions prior to or concurrently with such Credit Event:

(a) Notes as Requested. Borrower shall have executed and delivered to (i) each
Revolving Lender requesting a Revolving Credit Note such Lender’s Revolving
Credit Note, (ii) each Term B Lender requesting a Term Loan B Note such Lender’s
Term Loan B Note, and (iii) the Swing Line Lender the Swing Line Note, if
requested by the Swing Line Lender.

(b) Subsidiary Documents. Each Guarantor of Payment shall have executed and
delivered to Agent (i) a Guaranty of Payment, in form and substance reasonably
satisfactory to Agent, and (ii) a Security Agreement and such other documents or
instruments, as may be required by Agent to create or perfect the Liens of Agent
in the assets of such Guarantor of Payment, all to be in form and substance
reasonably satisfactory to Agent.

(c) Pledge Agreements. Borrower and each Guarantor of Payment shall have
(i) executed and delivered to Agent, for the benefit of the Lenders, a Pledge
Agreement, in form and substance reasonably satisfactory to Agent, with respect
to the Pledged Securities, (ii) executed and delivered to Agent, for the benefit
of the Lenders, appropriate transfer powers for each of the Pledged Securities,
(iii) delivered to Agent, for the benefit of the Lenders, the Pledged
Securities, and (iv) any other documentation (including legal opinions from
foreign counsel) reasonably required by Agent regarding the perfection of such
Pledged Securities.

(d) Intellectual Property Security Agreements. Borrower and each Guarantor of
Payment that owns federally registered intellectual property shall have executed
and delivered to Agent, for the benefit of the Lenders, an Intellectual Property
Security Agreement, in form and substance reasonably satisfactory to Agent and
the Lenders.

(e) Insurance Certificate. Borrower shall have delivered to Agent evidence of
insurance on ACORD 25 and 27 or 28 form, and otherwise reasonably satisfactory
to Agent and the Lenders, of adequate personal property and liability insurance
of each Company, with Agent, on behalf of the Lenders, listed as loss payee and
additional insured.

 

43



--------------------------------------------------------------------------------

(f) Officer’s Certificate, Resolutions, Organizational Documents. Borrower and
each Guarantor of Payment shall have delivered to Agent an officer’s certificate
(or comparable domestic or foreign documents) certifying the names of the
officers of such Credit Party authorized to sign the Loan Documents, together
with the true signatures of such officers and certified copies of (i) the
resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party evidencing approval of the execution and
delivery of the Loan Documents and the execution of other Related Writings to
which such Credit Party is a party, and (ii) the Organizational Documents of
such Credit Party.

(g) Good Standing and Full Force and Effect Certificates. Borrower shall have
delivered to Agent a good standing certificate or full force and effect
certificate, as the case may be, for each Credit Party, issued on or about the
Closing Date by the Secretary of State in the state or states where such Credit
Party is incorporated or formed or qualified as a foreign entity (other than as
listed in Section 4.3(c) hereof).

(h) Legal Opinion. Borrower shall have delivered to Agent an opinion of counsel
for each Credit Party, in form and substance satisfactory to Agent and the
Lenders.

(i) Agent Fee Letter and Other Fees. Borrower shall have (i) executed and
delivered to Agent, the Agent Fee Letter and paid to Agent, for its sole
account, the fees stated therein, and (ii) paid all legal fees and expenses of
Agent in connection with the preparation and negotiation of the Loan Documents.

(j) Lien Searches. With respect to the property owned or leased by Borrower and
each Guarantor of Payment, Borrower shall have caused to be delivered to Agent
(i) the results of Uniform Commercial Code lien searches, reasonably
satisfactory to Agent and the Lenders, (ii) the results of federal and state tax
lien and judicial lien searches, reasonably satisfactory to Agent and the
Lenders, and (iii) Uniform Commercial Code termination statements reflecting
termination of all U.C.C. Financing Statements previously filed by any Person
and not expressly permitted pursuant to Section 5.9 hereof.

(k) Existing Credit Agreement. Borrower shall have terminated the Credit
Agreement between Borrower and JPMorgan Chase Bank, N.A., as agent, dated as of
December 22, 2005, as amended, which termination shall be deemed to have
occurred upon payment in full of all of the Indebtedness outstanding thereunder
and termination of the commitments established therein.

(l) Revolving Credit Availability. On the Closing Date, the Revolving Credit
Availability shall be no less than Ten Million Dollars ($10,000,000); provided
that, for purposes of calculating the Revolving Credit Availability under this
Section 4.2(n), Revolving Credit Exposure shall include, (i) any fees and
expenses due under Section 4.2(k) hereof, and (ii) Borrower’s initial credit
request under the Revolving Credit Commitment.

(m) Leverage Ratio. Borrower shall have delivered to Agent and the Lenders
evidence, certified by a Financial Officer and in form and substance reasonably
satisfactory to

 

44



--------------------------------------------------------------------------------

Agent, that the Leverage Ratio, as determined for the trailing twelve
(12) months prior to the Closing Date, is no greater than 3.00 to 1.00.

(n) Closing Certificate. Borrower shall have delivered to Agent and the Lenders
an officer’s certificate certifying that, as of the Closing Date, (i) all
conditions precedent set forth in this Article IV have been satisfied, (ii) no
Default or Event of Default exists nor immediately after the first Credit Event
will exist, and (iii) each of the representations and warranties contained in
Article VI hereof are true and correct as of the Closing Date.

(o) Letter of Direction. Borrower shall have delivered to Agent a letter of
direction authorizing Agent, on behalf of the Lenders, to disburse the proceeds
of the Loans, which letter of direction includes the authorization to transfer
funds under this Agreement and the wire instructions setting forth the locations
to which such funds shall be sent.

(p) No Material Adverse Change. No material adverse change, in the reasonable
opinion of Agent, shall have occurred in the financial condition or operations
of the Companies since March 31, 2007.

(q) Miscellaneous. Borrower shall have provided to Agent and the Lenders such
other items and shall have satisfied such other conditions as may be reasonably
required by Agent or the Lenders.

Section 4.3. Post-Closing Conditions. On or before each of the dates specified
in this Section 4.3, Borrower shall satisfy each of the items specified in the
subsections below:

(a) Control Agreements. Within thirty (30) days after the Closing Date, unless
otherwise agreed in writing by Agent, Borrower shall deliver to Agent an
executed Control Agreement, in form and substance reasonably satisfactory to
Agent, for each Deposit Account (other than an Immaterial Deposit Account)
maintained by a Credit Party.

(b) Landlords’ Waiver and Mortgagees’ Waiver. Within thirty (30) days after the
Closing Date, unless otherwise agreed in writing by Agent, Borrower shall have
delivered, or used commercially reasonable efforts to deliver (as determined by
Agent in its reasonable discretion), a landlord’s waiver and a mortgagee’s
waiver, if applicable, each in form and substance reasonably satisfactory to
Agent, for the locations of Borrower located at (i) 6000 North Forest Park
Drive, Peoria, Illinois, and (ii) 23 Old Kings Highway, South Darien,
Connecticut.

(c) Good Standing Certificates. Within ninety (90) days after the Closing Date,
unless otherwise agreed in writing by Agent, Borrower shall have delivered to
Agent a good standing certificate for Borrower, issued by the Secretary of State
of New Jersey, in form and substance satisfactory to Lender.

 

45



--------------------------------------------------------------------------------

ARTICLE V. COVENANTS

Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property with financially
sound and reputable insurance companies in at least such amounts and against at
least such risks as are generally insured against in the same general area by
companies engaged in the same or similar business, with provisions reasonably
satisfactory to Agent for payment of all casualty losses thereunder to Agent,
for the benefit of the Lenders, and such Company as their interests may appear
(loss payable endorsement in favor of Agent, for the benefit of the Lenders),
and, if required by Agent, Borrower shall deposit the policies with Agent. Any
such policies of insurance shall provide for no fewer than thirty (30) days
prior written notice of cancellation to Agent and the Lenders. Any sums received
by Agent, for the benefit of the Lenders, in payment of insurance losses,
returns, or unearned premiums under the policies shall be applied as set forth
in Section 2.12(c) and (d) hereof. Agent is hereby authorized to act as
attorney-in-fact for the Companies, from and during the continuance of an Event
of Default, in obtaining, adjusting, settling and canceling such insurance and
indorsing any drafts. In the event of failure to provide such insurance as
herein provided, Agent may, at its option, provide such insurance and Borrower
shall pay to Agent, upon demand, the cost thereof. Should Borrower fail to pay
such sum to Agent upon demand, interest shall accrue thereon, from the date of
demand until paid in full, at the Default Rate. Within ten (10) days of Agent’s
written request, Borrower shall furnish to Agent such information about the
insurance of the Companies as Agent may from time to time reasonably request,
which information shall be prepared in form and detail satisfactory to Agent and
certified by a Financial Officer of Borrower.

Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all material taxes, assessments
and governmental charges and levies (except only those so long as and to the
extent that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions; and (c) all of its other
material obligations calling for the payment of money (except (i) only those so
long as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP, and
(ii) obligations not aggregating One Million Dollars ($1,000,000) or more)
before such payment becomes overdue.

Section 5.3. Financial Statements and Information.

(a) Quarterly Financials. Borrower shall deliver to Agent, within forty-five
(45) days after the end of each of the first three quarter-annual periods of
each fiscal year of Borrower, balance sheets of the Companies as of the end of
such period and statements of income (loss) for the quarter and fiscal year to
date periods, and cash flows for the fiscal year to date periods, all prepared
on a Consolidated and, if requested in writing, consolidating basis, in
accordance with GAAP and certified by a Financial Officer of Borrower.

 

46



--------------------------------------------------------------------------------

(b) Annual Audit Report. Borrower shall deliver to Agent, within ninety
(90) days after the end of each fiscal year of Borrower, an annual audit report
of the Companies for that year prepared on a Consolidated and, if requested in
writing, consolidating basis, in accordance with GAAP and certified (without
qualification or limitation as to scope) by an independent public accountant
reasonably satisfactory to Agent, which report shall include balance sheets and
statements of income (loss), stockholders’ equity and cash flows for that
period.

(c) Compliance Certificate. Borrower shall deliver to Agent, concurrently with
the delivery of the financial statements set forth in subsections (a) and
(b) above, a Compliance Certificate.

(d) Management Report. Borrower shall deliver to Agent, concurrently with the
delivery of the quarterly and annual financial statements set forth in
subsections (a) and (b) above, a copy of any management report, letter or
similar writing furnished to the Companies by the accountants in respect of the
Companies’ systems, operations, financial condition or properties.

(e) Pro-Forma Projections. Borrower shall deliver to Agent, within sixty
(60) days after the end of each fiscal year of Borrower, an annual budget (that
includes, without limitation, quarterly figures and segment data) of the
Companies for the then current fiscal year, to be in form reasonably acceptable
to Agent.

(f) Shareholder and SEC Documents. Borrower shall deliver to Agent, as soon as
available, copies of all notices, reports, definitive proxy or other statements
and other documents sent by Borrower to its shareholders, to the holders of any
of its debentures or bonds or the trustee of any indenture securing the same or
pursuant to which they are issued, or sent by Borrower (in final form) to any
securities exchange or over the counter authority or system, or to the SEC or
any similar federal agency having regulatory jurisdiction over the issuance of
Borrower’s securities.

(g) Financial Information of Companies. Borrower shall deliver to Agent,
promptly after the written request of Agent or any Lender, such other
information about the financial condition, properties and operations of any
Company as Agent or such Lender may from time to time reasonably request, which
information shall be submitted in form and detail reasonably satisfactory to
Agent or such Lender and certified by a Financial Officer of the Company or
Companies in question.

Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP (or in the case of a Foreign
Subsidiary, generally accepted accounting principles as applied in the
jurisdiction of such Foreign Subsidiary), and at all reasonable times (during
normal business hours and upon notice to such Company) permit Agent or any
Lender, or any representative of Agent or such Lender, to examine such Company’s
books and records and to make excerpts therefrom and transcripts thereof.

 

47



--------------------------------------------------------------------------------

Section 5.5. Franchises; Change in Business.

(a) Each Company (other than a Dormant Subsidiary) shall preserve and maintain
at all times its existence, and its rights and franchises necessary for its
business, except as otherwise permitted pursuant to Section 5.12 hereof, and
except that a Company that has transferred substantially all its assets in
accordance with Section 5.12 may be liquidated or dissolved.

(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.

Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. Borrower shall furnish to the Lenders (a) as soon as possible and in
any event within thirty (30) days after any Company knows or has reason to know
that any Reportable Event with respect to any ERISA Plan has occurred, a
statement of a Financial Officer of such Company, setting forth details as to
such Reportable Event and the action that such Company proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
given to the PBGC if a copy of such notice is available to such Company, and
(b) promptly after receipt thereof a copy of any notice such Company, or any
member of the Controlled Group may receive from the PBGC or the Internal Revenue
Service with respect to any ERISA Plan administered by such Company; provided
that this latter clause shall not apply to notices of general application
promulgated by the PBGC or the Internal Revenue Service. Borrower shall promptly
notify Agent of any material taxes assessed, proposed to be assessed or that
Borrower has reason to believe may be assessed against a Company by the Internal
Revenue Service with respect to any ERISA Plan. As used in this Section 5.6,
“material” means the measure of a matter of significance that shall be
determined as being an amount equal to five percent (5%) of Consolidated Net
Worth. As soon as practicable, and in any event within twenty (20) days, after
any Company shall become aware that an ERISA Event shall have occurred which
could reasonably be expected to result in a material liability to the Company,
such Company shall provide Agent with notice of such ERISA Event with a
certificate by a Financial Officer of such Company setting forth the details of
the event and the action such Company or another Controlled Group member
proposes to take with respect thereto. Borrower shall, at the request of Agent
or any Lender, deliver or cause to be delivered to Agent or such Lender, as the
case may be, true and correct copies of any documents relating to the ERISA Plan
of any Company.

Section 5.7. Financial Covenants.

(a) Leverage Ratio. The Companies shall not suffer or permit at any time the
Leverage Ratio to exceed (i) 3.25 to 1.00 on the Closing Date through June 29,
2008, (ii) 3.00 to 1.00 on June 30, 2008 through June 29, 2009, (iii) 2.75 to
1.00 on June 30, 2009 through June 29, 2010, and (iv) 2.50 to 1.00 on June 30,
2010 and thereafter.

(b) Interest Coverage Ratio. Borrower shall not suffer or permit at any time the
Interest Coverage Ratio to be less than 3.00 to 1.00.

 

48



--------------------------------------------------------------------------------

(c) Capital Expenditures. The Companies shall not invest in Consolidated Capital
Expenditures (i) more than an aggregate amount equal to Six Million Seven
Hundred Fifty Thousand Dollars ($6,750,000) during the 2007 fiscal year of
Borrower, (ii) more than an aggregate amount equal to Five Million Seven Hundred
Fifty Thousand Dollars ($5,750,000) during the 2008 fiscal year of Borrower,
(iii) more than an aggregate amount equal to Five Million Dollars ($5,000,000)
during the 2009 fiscal year of Borrower and during any fiscal year of Borrower
thereafter; provided that the amount of Consolidated Capital Expenditures
permitted for any fiscal year, commencing with the 2008 fiscal year of Borrower,
shall be increased by the amount of unused permitted Consolidated Capital
Expenditures from the immediately preceding fiscal year. Consolidated Capital
Expenditures made pursuant to this Section 5.7(c) shall be deemed made first in
respect of amounts carried over from the previous fiscal year.

Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;

(b) any loans granted to or Capitalized Lease Obligations (not assumed in
connection with an Acquisition) entered into by any Company for the purchase or
lease of fixed assets (and refinancings of such loans or Capitalized Lease
Obligations), which loans and Capitalized Lease Obligations shall only be
secured by the fixed assets being purchased or leased, so long as the aggregate
principal amount of all such loans and Capitalized Lease Obligations for all
Companies shall not exceed Two Million Dollars ($2,000,000) at any time
outstanding;

(c) any Capitalized Lease Obligation assumed in connection with an Acquisition,
so long as (i) such Capitalized Lease Obligation was not incurred at the time of
or in contemplation of such Acquisition, and (ii) the aggregate principal amount
of all such Capitalized Lease Obligations for all Companies shall not exceed Two
Million Dollars ($2,000,000) at any time outstanding;

(d) the Indebtedness existing on the Closing Date, as set forth in Schedule 5.8
hereto (and any extension, renewal or refinancing thereof but only to the extent
that the principal amount thereof does not increase after the Closing Date);

(e) loans to a Company from a Company, and guaranties by a Company of
Indebtedness of another Company, so long as each such Company is a Credit Party;

(f) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;

(g) Permitted Foreign Subsidiary Loans and Investments;

(h) Indebtedness incurred by a Company constituting reimbursement obligations
with respect to letters of credit issued in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other

 

49



--------------------------------------------------------------------------------

Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided, that (i) upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within thirty (30) days following such drawing or incurrence, and (ii) such
letters of credit are not provided to secure the repayment of other Indebtedness
of the Companies;

(i) unsecured Subordinated Indebtedness created pursuant to documentation in
form and substance reasonably satisfactory to Agent, so long as (i) there shall
be no principal payments due on such Subordinated Indebtedness any earlier than
thirty (30) days after the later of (A) the final maturity of the Term Loan B,
or (B) the last day of the Commitment Period, and (ii) Agent approves the form
and substance of the documentation prior to the incurrence of the Subordinated
Indebtedness; and

(j) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Two Million
Dollars ($2,000,000) at any time outstanding (of which Five Hundred Thousand
Dollars ($500,000) may be secured).

Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) other statutory or common law Liens incidental to the conduct of its
business or the ownership of its property and assets that (i) were not incurred
in connection with the borrowing of money or the obtaining of advances or
credit, and (ii) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Credit Party;

(d) any Lien granted to Agent, for the benefit of the Lenders;

(e) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby shall not be
increased;

(f) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) or (c) hereof, provided that such
Lien is limited to the purchase price and only attaches to the property being
acquired;

(g) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of any Company;

 

50



--------------------------------------------------------------------------------

(h) any Lien on fixed assets owned by a Company as a result of an Acquisition
permitted pursuant to Section 5.13 hereof, so long as (i) the aggregate amount
of Indebtedness secured by all such Liens does not exceed Two Million Dollars
($2,000,000) at any time outstanding, and (ii) such Lien was not created at the
time of or in contemplation of such Acquisition;

(i) judgment Liens in respect of judgments that do not constitute an Event of
Default;

(j) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case, in the ordinary course of business;

(k) Liens arising out of conditional sales, title retention, consignment or
similar arrangements for the sale of goods entered into by a Company in the
ordinary course of business;

(l) Liens that are contractual or statutory setoff rights arising in the
ordinary course of business with financial institutions, relating to pooled
deposit accounts or sweep accounts of the Companies to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business or
relating to purchase orders entered into with customers in the ordinary course
of business;

(m) Liens solely on any cash earnest money deposits in connection with any
letter of intent or purchase agreement permitted under this Agreement;

(n) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or compliance with the terms of such lease;

(o) licenses, leases or subleases granted to third parties to the extent
permitted by the applicable terms of the Security Documents and not interfering
in any material respect with the ordinary conduct of the business of the
Companies or resulting in a material diminution of the collateral so licensed,
leased or subleased; or

(p) other Liens, in addition to the Liens listed above, securing amounts, in the
aggregate for all Companies, not to exceed Five Hundred Thousand Dollars
($500,000) at any time.

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit Agent or the
Lenders from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of such Company.

 

51



--------------------------------------------------------------------------------

Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) any investment in direct obligations of the United States of America, or
obligations the principal and interest of which are unconditionally guaranteed
by, the United States of America (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof;

(iii) any investment in commercial paper or securities that at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody’s or Standard & Poor’s;

(iv) any investment in certificates of deposit, overnight bank deposits or
banker’s acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any member bank
(having capital resources in excess of One Hundred Million Dollars
($100,000,000)) of the Federal Reserve System;

(v) any investment in fully collateralized repurchase agreements with a term of
not more than thirty (30) days for securities described in subpart (ii) above
and entered into with a financial institution satisfying the criteria described
in subpart (iv) above;

(vi) any investment in money market funds that (A) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, (B) are rated AAA by Standard & Poor’s and Aaa by Moody’s
and (C) have portfolio assets of at least Five Billion Dollars ($5,000,000,000);

(vii) with respect to a Foreign Subsidiary, any investment in securities issued
by any foreign government or any political subdivision of any foreign government
or any public instrumentality thereof in the jurisdiction of domicile of such
Foreign Subsidiary having maturities of not more than one year from the date of
acquisition thereof and, at

 

52



--------------------------------------------------------------------------------

the time of acquisition, having the highest credit rating obtainable for
Standard & Poor’s or from Moody’s;

(viii) with respect to any Foreign Subsidiary, any investment in non-dollar
denominated (A) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from Standard & Poor’s is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Foreign Bank”) and maturing within twelve
(12) months of the date of acquisition and (B) equivalents of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(ix) loans to, investments by and guaranties of the Indebtedness of, a Company
from or by a Company so long as each such Company is a Credit Party;

(x) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;

(xi) any Permitted Investments and Permitted Foreign Subsidiary Loans and
Investments, so long as no Default or Event of Default shall then exist or would
result therefrom;

(xii) payroll, travel and other advances to employees to cover matters that are
expected, at the time of such advance, ultimately to be treated as an expense
for accounting purposes, and that are made in the ordinary course of business
and consistent with past practice, in an aggregate amount, for all such advances
of all Companies, not to exceed One Million Dollars ($1,000,000) at any time
outstanding;

(xiii) investments existing on the date hereof and set forth on Schedule 6.1
hereto;

(xiv) investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(xv) Hedge Agreements that are not speculative in nature;

(xvi) the holding of receivables owing to any Company, if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms (including the dating of receivables) of such Company; and

 

53



--------------------------------------------------------------------------------

(xvii) the holding of non-cash consideration issued by the purchaser of assets
in connection with a sale of such assets to the extent permitted by this
Agreement.

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

(a) a Domestic Subsidiary (other than Borrower) may merge with (i) Borrower
(provided that Borrower shall be the continuing or surviving Person) or (ii) any
one or more Domestic Guarantors of Payment;

(b) a Domestic Subsidiary (other than Borrower) may sell, lease, transfer or
otherwise dispose of any of its assets to (i) Borrower or (ii) any Domestic
Guarantor of Payment;

(c) a Domestic Subsidiary (other than a Credit Party) may merge with or sell,
lease, transfer or otherwise dispose of any of its assets to any other Domestic
Subsidiary;

(d) a Foreign Subsidiary may merge or amalgamate with a Credit Party provided
that a Credit Party shall be the continuing or surviving Person;

(e) a Foreign Subsidiary may sell, lease, transfer or otherwise dispose of any
of its assets to a Credit Party;

(f) a Foreign Subsidiary other than a Credit Party may merge or amalgamate with
or sell, lease, transfer or otherwise dispose of any of its assets to any other
Foreign Subsidiary;

(g) a Company may sell, lease, transfer or otherwise dispose of any assets that
are obsolete or no longer useful in such Company’s business; and

(h) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof.

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided,
however, that a Credit Party may effect an Acquisition so long as:

(a) such Acquisition is listed on Schedule 5.13 hereto and such Credit Party
meets the requirements for such Acquisition as set forth on Schedule 5.13
hereto; or

 

54



--------------------------------------------------------------------------------

(b) such Acquisition meets all of the following requirements:

(i) in the case of a merger, amalgamation or other combination including
Borrower, Borrower shall be the surviving entity;

(ii) in the case of a merger, amalgamation or other combination including a
Credit Party (other than Borrower), a Credit Party shall be the surviving
entity;

(iii) the business to be acquired shall be similar to the lines of business of
the Companies and the target entity of the Acquisition set forth in subpart
(a) of Schedule 5.13 hereto;

(iv) no Default or Event of Default shall exist prior to or after giving effect
to such Acquisition;

(v) if the aggregate Consideration for such Acquisition is greater than Five
Million Dollars ($5,000,000), Borrower shall have provided to Agent and the
Lenders, at least five days prior to such Acquisition, historical financial
statements of the target entity and a pro forma financial statement of the
Companies accompanied by a certificate of a Financial Officer of Borrower
showing pro forma compliance with Section 5.7 hereof, both before and after the
proposed Acquisition;

(vi) such Acquisition shall not be actively opposed by the board of directors
(or similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired; and

(vii) the aggregate cash Consideration for all such Acquisitions shall not
exceed Twenty-Five Million Dollars ($25,000,000) during each rolling four fiscal
quarters period of Borrower.

Section 5.14. Notice.

(a) Borrower shall cause a Financial Officer of Borrower to promptly notify
Agent, in writing, whenever a Default or Event of Default has occurred
hereunder.

(b) Promptly upon becoming aware thereof, Borrower will give Agent written
notice about any condition or event that Borrower determines has or is
reasonably likely to have a Material Adverse Effect.

Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that so long as no Default or
Event of Default shall then exist or immediately thereafter shall begin to
exist, Borrower may pay or commit itself to pay Capital Distributions.

 

55



--------------------------------------------------------------------------------

Section 5.16. Environmental Compliance. Each Company shall comply in all
respects with any and all Environmental Laws including, without limitation, all
Environmental Laws in jurisdictions in which such Company owns or operates a
facility or site, arranges for disposal or treatment of hazardous substances,
solid waste or other wastes, accepts for transport any hazardous substances,
solid waste or other wastes or holds any interest in real property or otherwise.
Borrower shall furnish to Agent and the Lenders, promptly after receipt thereof,
a copy of any notice such Company may receive from any Governmental Authority or
private Person, or otherwise, that any material litigation or proceeding
pertaining to any environmental, health or safety matter has been filed or is
threatened against such Company, any real property in which such Company holds
any interest or any past or present operation of such Company. No Company shall
allow the release or disposal of hazardous waste, solid waste or other wastes
on, under or to any real property in which any Company holds any ownership
interest or performs any of its operations, in violation of any Environmental
Law. As used in this Section 5.16, “litigation or proceeding” means any demand,
claim, notice, suit, suit in equity action, administrative action, investigation
or inquiry whether brought by any Governmental Authority or private Person, or
otherwise. Borrower shall defend, indemnify and hold Agent and the Lenders
harmless against all costs, expenses, claims, damages, penalties and liabilities
of every kind or nature whatsoever (including attorneys’ fees) arising out of or
resulting from the noncompliance of any Company with any Environmental Law. Such
indemnification shall survive any termination of this Agreement.

Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Company that is a Credit Party or a
Foreign Subsidiary) on terms that shall be less favorable to such Company than
those that might be obtained at the time in a transaction with a non-Affiliate;
provided, however, that the foregoing shall not prohibit the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Company or an Affiliate.

Section 5.18. Use of Proceeds. Borrower’s use of the proceeds of the Loans shall
be solely for working capital and other general corporate purposes of the
Companies, for the refinancing of existing Indebtedness and for Acquisitions.

Section 5.19. Corporate Names and Locations of Collateral. No Company shall
change its corporate name, unless, in each case, such Company shall provide
Agent and the Lenders with at least ten (10) days prior written notice thereof.
Borrower shall promptly notify Agent of (a) any change in any material location
of a Company or any material new place of business of a Company; and (b) any
change in the location of any Company’s chief executive office. In the event of
any of the foregoing or if deemed appropriate by Agent, Agent is hereby
authorized to file new U.C.C. Financing Statements describing the Collateral and
otherwise in form and substance sufficient for recordation wherever necessary or
appropriate, as determined in Agent’s sole discretion, to perfect or continue
perfected the security interest of Agent, for the benefit of the Lenders, in the
Collateral. Borrower shall pay all filing and recording fees and taxes in
connection with the filing or recordation of such U.C.C. Financing Statements
and shall

 

56



--------------------------------------------------------------------------------

promptly reimburse Agent therefor if Agent pays the same. Such amounts shall be
Related Expenses hereunder.

Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

(a) Guaranties and Security Documents. Each Domestic Subsidiary (that is not a
Dormant Subsidiary) created, acquired or held subsequent to the Closing Date,
shall promptly or, if longer, within ten (10) Business Days of its creation or
acquisition (or such longer period if agreed to in writing by Agent), execute
and deliver to Agent, for the benefit of the Lenders, a Guaranty of Payment of
all of the Obligations and a Security Agreement and Mortgages, as appropriate,
such agreements to be in form and substance acceptable to Agent, along with any
such other supporting documentation, Security Documents, corporate governance
and authorization documents, and an opinion of counsel as may be deemed
necessary or advisable by Agent.

(b) Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a Subsidiary or first-tier Foreign Subsidiary of Borrower or a
Domestic Subsidiary, Borrower shall deliver to Agent, for the benefit of the
Lenders, all of the share certificates (or other evidence of equity) owned by a
Credit Party pursuant to the terms of a Pledge Agreement executed by the
appropriate Credit Party; provided that no Company shall be required to pledge
more than sixty-five percent (65%) of the outstanding voting shares or other
voting ownership interest of any Foreign Subsidiary.

(c) Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to Agent, for the benefit of the Lenders, on or after
the Closing Date, Agent shall at all times, in the discretion of Agent or the
Required Lenders, have the right to perfect, at Borrower’s cost, payable upon
request therefor (including, without limitation, any foreign counsel, or foreign
notary, filing, registration or similar, fees, costs or expenses), its security
interest in such shares in the respective foreign jurisdiction.

Section 5.21. Restrictive Agreements. Except as set forth in this Agreement,
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to Borrower, (b) make, directly
or indirectly, loans or advances or capital contributions to Borrower or
(c) transfer, directly or indirectly, any of the properties or assets of such
Subsidiary to Borrower; except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) customary non-assignment
provisions in leases or other agreements entered in the ordinary course of
business and consistent with past practices, or (iii) customary restrictions in
security agreements or mortgages securing Indebtedness or capital leases, of a
Company to the extent such restrictions shall only restrict the transfer of the
property subject to such security agreement, mortgage or lease.

Section 5.22. Other Covenants. In the event that any Company shall enter into,
or shall have entered into, any Material Indebtedness Agreement in excess of
Five Million Dollars

 

57



--------------------------------------------------------------------------------

($5,000,000), wherein the covenants and agreements contained therein shall be
more restrictive than the covenants set forth herein, then the Companies shall
be bound hereunder (until termination of such Material Indebtedness Agreement)
by such more restrictive covenants and agreements with the same force and effect
as if such covenants and agreements were written herein.

Section 5.23. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. Borrower shall provide Agent with prompt written notice
with respect to any real or personal property (other than Accounts, Inventory,
Equipment, General Intangibles and other property acquired in the ordinary
course of business) acquired by any Company subsequent to the Closing Date. In
addition to any other right Agent and the Lenders may have pursuant to this
Agreement or otherwise, upon written request of Agent, whenever made, Borrower
shall grant to Agent as additional security for the Secured Obligations, a first
Lien on any real property owned by a Company with a fair market value in excess
of One Million Dollars ($1,000,000) or personal property of Borrower (other than
for leased equipment or equipment subject to a purchase money security interest
in which the lessor or purchase money lender of such equipment holds a first
priority security interest, in which case, Agent shall have the right to obtain
a security interest junior only to such lessor or purchase money lender),
including, without limitation, such property acquired subsequent to the Closing
Date, in which Agent does not have a first priority Lien. Borrower agrees,
within ten (10) Business Days after the date of such written request, to secure
all of such Indebtedness by delivering to Agent security agreements, mortgages
(or deeds of trust, if applicable) or other documents, instruments or agreements
or such thereof as Agent may require. Borrower shall pay all recordation, legal
and other reasonable expenses in connection therewith. This Section 5.23 shall
not be applicable to any Foreign Subsidiary.

Section 5.24. Amendment of Organizational Documents. Without the prior written
consent of Agent, no Company shall amend its Organizational Documents in any
manner materially adverse to the Lenders; provided that Borrower shall give
Agent at least ten (10) days prior written notice (pursuant to Section 5.19
hereof) of any amendment to Organizational Documents that changes the name or
jurisdiction of organization of any Credit Party.

Section 5.25. Collateral. Borrower shall:

(a) at all reasonable times (but not, except during the continuance of an Event
of Default, more than two times per fiscal year) allow Agent by or through any
of its officers, agents, employees, attorneys, or accountants to (i) examine,
inspect, and make extracts from Borrower’s books and other records, including,
without limitation, the tax returns of Borrower; (ii) arrange for verification
of Borrower’s Accounts, under reasonable procedures, directly with Account
Debtors or by other methods; and (iii) examine and inspect Borrower’s Inventory
and Equipment, wherever located;

(b) promptly furnish to Agent or any Lender upon request (i) additional
statements and information with respect to the Collateral, and all writings and
information relating to or evidencing any of Borrower’s Accounts (including,
without limitation, computer printouts or

 

58



--------------------------------------------------------------------------------

typewritten reports listing the mailing addresses of all present Account
Debtors), and (ii) any other writings and information as Agent or such Lender
may request;

(c) notify Agent in writing on or before the next Quarterly Update Date upon the
creation of any Accounts with respect to which the Account Debtor is the United
States of America or any other Governmental Authority, or any foreign government
or instrumentality thereof or any business that is located in a foreign country;

(d) notify Agent in writing immediately upon the creation by any Credit Party of
a Deposit Account not listed on Schedule 6.19 hereto and, if such Deposit
Account is not an Immaterial Deposit Account, provide for the execution of a
Control Agreement with respect thereto, if required by Agent or the Required
Lenders;

(e) immediately notify Agent and the Lenders in writing of any information that
any Company has or may receive with respect to a material amount of the
Collateral that might in any manner materially and adversely affect the value
thereof or the rights of Agent or the Lenders with respect thereto;

(f) to the extent deemed prudent by Borrower (to be determined by Borrower
acting in good faith) maintain Borrower’s Equipment in good operating condition
and repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved;

(g) deliver to Agent to hold as security for the Secured Obligations, within ten
(10) Business Days upon the written request of Agent, all certificated
Investment Property owned by a Credit Party, in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to Agent, or in the
event such Investment Property is in the possession of a securities intermediary
or credited to a securities account, execute with the related securities
intermediary an investment property control agreement over such securities
account in favor of Agent, for the benefit of the Lenders, in form and substance
reasonably satisfactory to Agent; and

(h) upon request of Agent, promptly take such action and promptly make, execute,
and deliver all such additional and further items, deeds, assurances,
instruments and any other writings as Agent may from time to time deem necessary
or appropriate, require, including, without limitation, chattel paper, to carry
into effect the intention of this Agreement, or so as to completely vest in and
ensure to Agent and the Lenders their respective rights hereunder and in or to
the Collateral.

Borrower hereby authorizes Agent, on behalf of the Lenders, to file U.C.C.
Financing Statements with respect to the Collateral. If Borrower fails to keep
and maintain its Equipment in good operating condition, ordinary wear and tear
excepted, Agent may (but shall not be required to) so maintain or repair all or
any part of Borrower’s Equipment and the cost thereof shall be a Related
Expense. All Related Expenses are payable to Agent upon demand therefor; Agent
may, at its option, debit Related Expenses directly to any deposit account of a
Company located at Agent. This Section 5.25 shall not be applicable to Foreign
Subsidiaries.

 

59



--------------------------------------------------------------------------------

Section 5.26. Further Assurances. Borrower shall, promptly upon request by
Agent, or any Lender through Agent, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as Agent, or
any Lender through Agent, may reasonably require from time to time in order to
carry out more effectively the purposes of the Loan Documents.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing under the laws
of its state or jurisdiction of incorporation or organization, and is duly
qualified and authorized to do business and is in good standing as a foreign
entity in the jurisdictions set forth opposite its name on Schedule 6.1 hereto,
which are all of the states or jurisdictions where the character of its property
or its business activities makes such qualification necessary, except where a
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect. Each Foreign Subsidiary is validly existing under the laws of
its jurisdiction of organization. Schedule 6.1 hereto sets forth, as of the
Closing Date, each Subsidiary of Borrower (and whether such Subsidiary is a
Dormant Subsidiary), its state of formation, its relationship to Borrower,
including the percentage of equity owned by a Company, each Person that owns the
stock or other equity interest of each Company, the location of its chief
executive office and its principal place of business. Borrower owns all of the
equity interests of each of its Subsidiaries (excluding directors’ qualifying
shares and, in the case of Foreign Subsidiaries, other nominal amounts of shares
held by a Person other than a Company).

Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement.

Section 6.3. Compliance with Laws and Contracts. Each Company:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;

 

60



--------------------------------------------------------------------------------

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;

(d) has ensured that no Person who owns a controlling interest in or otherwise
controls a Company is (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, or any other similar lists maintained by OFAC
pursuant to any authorizing statute, executive order or regulation, or (ii) a
Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
executive orders;

(e) is in material compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations; and

(f) is in compliance, in all material respects, with the Patriot Act.

Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, on the Closing Date there are (a) no lawsuits, actions,
investigations, or other proceedings pending or threatened against any Company,
or in respect of which any Company may have any liability, in any court or
before any Governmental Authority, arbitration board, or other tribunal, (b) no
orders, writs, injunctions, judgments, or decrees of any court or Governmental
Authority to which any Company is a party or by which the property or assets of
any Company are bound, and (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of any
Company, or threats of work stoppage, strike, or pending demands for collective
bargaining, that, as to (a) through (c) above, if violated or determined
adversely, could reasonably be expected to have a Material Adverse Effect.

Section 6.5. Title to Assets. Each Company has good title to and ownership of
all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.9 hereof. As of the Closing
Date, the Companies own the real property listed on Schedule 6.5 hereto.

Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. Agent, for
the benefit of the Lenders, has a valid and enforceable first Lien on the
Collateral. No Company has entered into any contract or agreement (other than a
contract or agreement entered into in

 

61



--------------------------------------------------------------------------------

connection with the purchase or lease of fixed assets that prohibits Liens on
such fixed assets) that exists on or after the Closing Date that would prohibit
Agent or the Lenders from acquiring a Lien on, or a collateral assignment of,
any of the property or assets of any Company.

Section 6.7. Tax Returns. All material federal, state, provincial and local tax
returns and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed (or extended
as permitted by applicable law) and all material taxes, assessments, fees and
other governmental charges that are due and payable have been paid, except as
otherwise permitted herein. The provision for taxes on the books of each Company
is adequate, in all material respects, for all years not closed by applicable
statutes and for the current fiscal year.

Section 6.8. Environmental Laws. Each Company is in material compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect. No
litigation or proceeding arising under, relating to or in connection with any
Environmental Law is pending or, to the best knowledge of each Company,
threatened, against any Company, any real property in which any Company holds or
has held an interest or any past or present operation of any Company that could
reasonably be expected to have a Material Adverse Effect. No material release,
threatened release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law that could reasonably be
expected to have a Material Adverse Effect. As used in this Section 6.8,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.

Section 6.9. Locations. As of the Closing Date, the Companies have places of
business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Company’s chief executive office is set forth on Schedule 6.9 hereto. Schedule
6.9 further specifies whether each location, as of the Closing Date, (a) is
owned by the Companies, or (b) is leased by a Credit Party from a third party,
and, if leased by a Credit Party from a third party, if a Landlord’s Waiver has
been requested. As of the Closing Date, Schedule 6.9 correctly identifies the
name and address of each third party location where assets of the Credit Parties
are located.

Section 6.10. Continued Business. There exists no actual, pending, or, to
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company which could reasonably be expected to have a Material
Adverse Effect, and there exists no present condition or state of facts or
circumstances that

 

62



--------------------------------------------------------------------------------

would have a Material Adverse Effect or prevent a Company from conducting such
business or the transactions contemplated by this Agreement in substantially the
same manner in which it was previously conducted.

Section 6.11. Employee Benefits Plans. Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date. No material ERISA Event has occurred or is
expected to occur with respect to an ERISA Plan. Full payment has been made of
all material amounts that a Controlled Group member is required, under
applicable law or under the governing documents, to have paid as a contribution
to or a benefit under each ERISA Plan. The material liability of each Controlled
Group member with respect to each ERISA Plan has been fully funded based upon
reasonable and proper actuarial assumptions, has been fully insured, or has been
fully reserved for on its financial statements. No material changes have
occurred or are expected to occur that would cause a material increase in the
cost of providing benefits under the ERISA Plan. With respect to each ERISA Plan
that is intended to be qualified under Code Section 401(a), (a) the ERISA Plan
and any associated trust operationally materially comply with the applicable
requirements of Code Section 401(a); (b) the ERISA Plan and any associated trust
have been amended to materially comply with all such requirements as currently
in effect, other than those requirements for which a retroactive amendment can
be made within the “remedial amendment period” available under Code
Section 401(b) (as extended under Treasury Regulations and other Treasury
pronouncements upon which taxpayers may rely); (c) the ERISA Plan and any
associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan materially qualifies under
Code Section 401(a), that the associated trust qualifies under Code
Section 501(a) and, if applicable, that any cash or deferred arrangement under
the ERISA Plan materially qualifies under Code Section 401(k), unless the ERISA
Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired; (d) the ERISA Plan currently satisfies
the material requirements of Code Section 410(b), without regard to any
retroactive amendment that may be made within the above-described “remedial
amendment period”; and (e) no contribution made to the ERISA Plan is subject to
a material excise tax under Code Section 4972. With respect to any Pension Plan,
the “accumulated benefit obligation” of Controlled Group members with respect to
the Pension Plan (as determined in accordance with Statement of Accounting
Standards No. 87, “Employers’ Accounting for Pensions”) does not materially
exceed the fair market value of Pension Plan assets.

Section 6.12. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

Section 6.13. Solvency. Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to Agent and the Lenders. Borrower is not insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to Agent
and the Lenders. Borrower is not engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to Agent and
the Lenders incurred

 

63



--------------------------------------------------------------------------------

hereunder. Borrower does not intend to, nor does it believe that it will, incur
debts beyond its ability to pay such debts as they mature.

Section 6.14. Financial Statements. The Consolidated financial statements of
Borrower, for the fiscal year ended December 31, 2006 and the unaudited
Consolidated financial statements of Borrower for the fiscal quarter ended
March 31, 2007, furnished to Agent and the Lenders, are true and complete, have
been prepared in accordance with GAAP, and fairly present the financial
condition of the Companies as of the dates of such financial statements and the
results of their operations for the periods then ending. Since the dates of such
statements, there has been no material adverse change in any Company’s financial
condition, properties or business or any change in any Company’s accounting
procedures.

Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.

Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement not in the ordinary course of business involving the purchase
or sale of any inventory by it, or the license of any right to or by it;
(d) contract, commitment, agreement, or other arrangement with any of its
“Affiliates” (as such term is defined in the Securities Exchange Act of 1934, as
amended) other than a Company which is not on arms’-length terms or excluded by
clause (e); (e) management or employment contract or contract for personal
services, in each case with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subsections
(a) through (g), above, if violated, breached, or terminated for any reason,
would have or would be reasonably expected to have a Material Adverse Effect.

Section 6.17. Intellectual Property. Each Company owns, or has the right to use.
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others. Schedule 6.17 hereto sets forth all patents,
trademarks, copyrights and license agreements owned by each Company as of the
Closing Date.

Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.
Schedule 6.18 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.

 

64



--------------------------------------------------------------------------------

Section 6.19. Deposit Accounts. Schedule 6.19 hereto lists all banks and other
financial institutions at which any Company (other than Foreign Subsidiaries)
maintains deposit or other accounts as of the Closing Date, and Schedule 6.19
hereto correctly identifies the name and address of each depository, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.

Section 6.20. Accurate and Complete Statements. The Loan Documents and the
written statement made by any Company in connection with any of the Loan
Documents, when taken together, do not contain any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained therein or in the Loan Documents not misleading. After due inquiry by
Borrower, there is no known fact that any Company has not disclosed to Agent and
the Lenders that has or is likely to have a Material Adverse Effect.

Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.

Section 6.22. Defaults. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

ARTICLE VII. SECURITY

Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
Borrower hereby grants to Agent, for the benefit of the Lenders, a security
interest in and a collateral assignment of the Collateral. Borrower, Agent and
the Lenders hereby acknowledge and agree that, with respect to any ITU
Application included within the Collateral, to the extent such an ITU
Application would, under the Trademark Act, be deemed to be transferred in
violation of 15 U.S.C. § 1060(a) as a result of the security interest granted
herein, or otherwise invalidated or made unenforceable as a result of the
execution or performance of this Agreement, no security interest shall be deemed
to have been granted in such ITU Application (notwithstanding the provisions of
this Agreement or any other Loan Document) until such time as the circumstances
that would give rise to such violation, invalidation or unenforceability no
longer exist.

Section 7.2. Collections and Receipt of Proceeds by Borrower.

(a) Prior to the exercise by Agent and the Required Lenders of their rights
under Article IX hereof, both (i) the lawful collection and enforcement of all
of Borrower’s Accounts, and (ii) the lawful receipt and retention by Borrower of
all Proceeds of all of Borrower’s Accounts and Inventory shall be as agent of
the Lenders.

(b) Upon written notice to Borrower from Agent after the occurrence and during
the continuance of an Event of Default, a Cash Collateral Account shall be
opened by Borrower at

 

65



--------------------------------------------------------------------------------

the main office of Agent (or such other office as shall be designated by Agent)
and all such lawful collections of Borrower’s Accounts and such Proceeds of
Borrower’s Accounts and Inventory shall be remitted daily by Borrower to Agent
in the form in which they are received by Borrower, either by mailing or by
delivering such collections and Proceeds to Agent, appropriately endorsed for
deposit in the Cash Collateral Account. In the event that such notice is given
to Borrower from Agent, Borrower shall not commingle such collections or
Proceeds with any of Borrower’s other funds or property, but shall hold such
collections and Proceeds separate and apart therefrom upon an express trust for
Agent, for the benefit of the Lenders. In such case, Agent may, in its sole
discretion, and shall, at the request of the Required Lenders, at any time and
from time to time after the occurrence of an Event of Default, apply all or any
portion of the account balance in the Cash Collateral Account as a credit
against (i) the outstanding principal or interest of the Loans, or (ii) any
other Obligations in accordance with this Agreement. If any remittance shall be
dishonored, or if, upon final payment, any claim with respect thereto shall be
made against Agent on its warranties of collection, Agent may charge the amount
of such item against the Cash Collateral Account or any other Deposit Account
maintained by Borrower with Agent or with any other Lender, and, in any event,
retain the same and Borrower’s interest therein as additional security for the
Secured Obligations. Agent may, in its sole discretion, at any time and from
time to time, release funds from the Cash Collateral Account to Borrower for use
in Borrower’s business. The balance in the Cash Collateral Account may be
withdrawn by Borrower upon termination of this Agreement and payment in full of
all of the Secured Obligations.

(c) After the occurrence and during the continuance of an Event of Default, at
Agent’s written request, Borrower shall cause all remittances representing
collections and Proceeds of Collateral to be mailed to a lockbox at a location
acceptable to Agent to which Agent shall have access for the processing of such
items in accordance with the provisions, terms and conditions of the customary
lock box agreement of Agent.

(d) Agent, or Agent’s designated agent, is hereby constituted and appointed
Borrower’s attorney-in-fact with authority and power to endorse, after the
occurrence and during the continuance of an Event of Default, any and all
instruments, documents, and chattel paper upon Borrower’s failure to do so. Such
authority and power, being coupled with an interest, shall be (i) irrevocable
until all of the Secured Obligations are paid, (ii) exercisable by Agent at any
time and without any request upon Borrower by Agent to so endorse, and
(iii) exercisable in Agent’s name or Borrower’s name. Borrower hereby waives
presentment, demand, notice of dishonor, protest, notice of protest, and any and
all other similar notices with respect thereto, regardless of the form of any
endorsement thereof. Neither Agent nor the Lenders shall be bound or obligated
to take any action to preserve any rights therein against prior parties thereto.

Section 7.3. Collections and Receipt of Proceeds by Agent. Borrower hereby
constitutes and appoints Agent, or Agent’s designated agent, as Borrower’s
attorney-in-fact to exercise, at any time, after the occurrence and during the
continuance of an Event of Default, all or any of the following powers which,
being coupled with an interest, shall be irrevocable until the complete and full
payment of all of the Secured Obligations:

 

66



--------------------------------------------------------------------------------

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of Agent or Borrower, any and all of Borrower’s cash,
instruments, chattel paper, documents, Proceeds of Accounts, Proceeds of
Inventory, collection of Accounts, and any other writings relating to any of the
Collateral. Borrower hereby waives presentment, demand, notice of dishonor,
protest, notice of protest, and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof. Agent shall not be
bound or obligated to take any action to preserve any rights therein against
prior parties thereto;

(b) to transmit to Account Debtors, on any or all of Borrower’s Accounts, notice
of assignment to Agent, for the benefit of the Lenders, security interest
therein, and to request from such Account Debtors at any time, in the name of
Agent or Borrower, information concerning Borrower’s Accounts and the amounts
owing thereon;

(c) to transmit to purchasers of any or all of Borrower’s Inventory, notice of
Agent’s security interest therein, and to request from such purchasers at any
time, in the name of Agent or Borrower, information concerning Borrower’s
Inventory and the amounts owing thereon by such purchasers;

(d) to notify and require Account Debtors on Borrower’s Accounts and purchasers
of Borrower’s Inventory to make payment of their indebtedness directly to Agent;

(e) to enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of Agent or
Borrower, and to withdraw any such suit or other proceeding. Borrower agrees to
lend every assistance requested by Agent in respect of the foregoing, all at no
cost or expense to Agent and including, without limitation, the furnishing of
such witnesses and of such records and other writings as Agent may require in
connection with making legal proof of any Account. Borrower agrees to reimburse
Agent in full for all court costs and attorneys’ fees and every other cost,
expense or liability, if any, incurred or paid by Agent in connection with the
foregoing, which obligation of Borrower shall constitute Obligations, shall be
secured by the Collateral and shall bear interest, until paid, at the Default
Rate;

(f) to take or bring, in the name of Agent or Borrower, all steps, actions,
suits, or proceedings deemed by Agent necessary or desirable to effect the
receipt, enforcement, and collection of the Collateral; and

(g) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same, into
Borrower’s Cash Collateral Account or, at the option of Agent, to apply them as
a payment against the Loans or any other Obligations in accordance with this
Agreement.

Section 7.4. Agent’s Authority Under Pledged Notes. For the better protection of
Agent and the Lenders hereunder, Borrower has executed (or will execute, with
respect to future Pledged Notes) an appropriate endorsement on (or separate
from) each Pledged Note and has deposited (or will deposit, with respect to
future Pledged Notes) such Pledged Note with Agent, for the benefit of the
Lenders. Borrower irrevocably authorizes and empowers Agent, for the

 

67



--------------------------------------------------------------------------------

benefit of the Lenders, after the occurrence and during the continuance of an
Event of Default, (a) ask for, demand, collect and receive all payments of
principal of and interest on the Pledged Notes; (b) compromise and settle any
dispute arising in respect of the foregoing; (c) execute and deliver vouchers,
receipts and acquittances in full discharge of the foregoing; (d) exercise, in
Agent’s discretion, any right, power or privilege granted to the holder of any
Pledged Note by the provisions thereof including, without limitation, the right
to demand security or to waive any default thereunder; (e) endorse Borrower’s
name to each check or other writing received by Agent as a payment or other
proceeds of or otherwise in connection with any Pledged Note; (f) enforce
delivery and payment of the principal and/or interest on the Pledged Notes, in
each case by suit or otherwise as Agent may desire; and (g) enforce the
security, if any, for the Pledged Notes by instituting foreclosure proceedings,
by conducting public or other sales or otherwise, and to take all other steps as
Agent, in its discretion, may deem advisable in connection with the forgoing;
provided, however, that nothing contained or implied herein or elsewhere shall
obligate Agent to institute any action, suit or proceeding or to make or do any
other act or thing contemplated by this Section 7.4 or prohibit Agent from
settling, withdrawing or dismissing any action, suit or proceeding or require
Agent to preserve any other right of any kind in respect of the Pledged Notes
and the security, if any, therefor.

Section 7.5. Use of Inventory and Equipment. Until the exercise by Agent and the
Required Lenders of their rights under Article IX hereof, Borrower may
(a) retain possession of and use its Inventory and Equipment in any lawful
manner not inconsistent with this Agreement or with the terms, conditions, or
provisions of any policy of insurance thereon; (b) sell or lease its Inventory
in the ordinary course of business; provided, however, that a sale or lease in
the ordinary course of business does not include a transfer in partial or total
satisfaction of an Indebtedness; and (c) use and consume any raw materials or
supplies, the use and consumption of which are necessary in order to carry on
Borrower’s business.

ARTICLE VIII. EVENTS OF DEFAULT

Each of the following shall constitute an Event of Default hereunder:

Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within three Business Days thereafter, or
(b) the principal of any Loan or any obligation under any Letter of Credit shall
not be paid in full when due and payable.

Section 8.2. Special Covenants.

(a) If any Company shall fail or omit to perform and observe (i) Section 5.7,
5.8, 5.11, 5.12 or 5.15 hereof, (ii) Section 5.9 hereof, other than
non-consensual Liens, (iii) Section 5.13, other than subpart (b)(v) thereof, or
(iv) Section 5.22 hereof with respect to any financial covenant or other
covenant that has no cure period in any Material Indebtedness Agreement.

(b) If any Company shall fail or omit to perform and observe Section 5.22 hereof
with respect to any covenant in any Material Indebtedness Agreement not
referenced in subpart

 

68



--------------------------------------------------------------------------------

(a)(ii) hereof, and such default shall not have been fully corrected within the
cure period set forth in such Material Indebtedness Agreement (but in no event
to be greater than thirty (30) days after such default).

Section 8.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to Borrower by
Agent or the Required Lenders that the specified Default is to be remedied.

Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company to Agent or the Lenders, or
any thereof, or any other holder of any Note, shall be false or erroneous.

Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.

Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could reasonably be expected to have a
Material Adverse Effect, or (b) results in a Lien on any of the assets of any
Company, to the extent that the aggregate of all such Liens for all Companies
exceeds One Million Five Hundred Thousand Dollars ($1,500,000).

Section 8.7. Change in Control. If any Change in Control shall occur.

Section 8.8. Money Judgment. A final judgment or order for the payment of money
shall be rendered against any Company by a court of competent jurisdiction, that
remains unpaid or unstayed and undischarged for a period (during which execution
shall not be effectively stayed) of thirty (30) days after the date on which the
right to appeal has expired, provided that the aggregate of all such judgments
for all such Companies shall exceed One Million Dollars ($1,000,000) (less any
amount that will be covered by the proceeds of insurance and is not subject to
dispute by the insurance provider).

Section 8.9. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of Agent, for the benefit of the Lenders, shall be determined
to be (a) void, voidable or invalid, or is subordinated or not otherwise given
the priority contemplated by this Agreement and Borrower has (or the appropriate
Credit Party has) failed to promptly execute appropriate documents to correct
such matters, or (b) unperfected as to any material amount of Collateral (as
determined by Agent, in its reasonable discretion) and Borrower has (or the

 

69



--------------------------------------------------------------------------------

appropriate Credit Party has) failed to promptly execute appropriate documents
to correct such matters.

Section 8.10. Validity of Loan Documents. (a) Any material provision of any Loan
Document shall at any time for any reason cease to be valid, binding and
enforceable against any Credit Party; (b) the validity, binding effect or
enforceability of any Loan Document against any Credit Party shall be contested
by any Credit Party; (c) any Credit Party shall deny that it has any or further
liability or obligation under any Loan Document; or (d) any Loan Document shall
be terminated, invalidated or set aside, or be declared ineffective or
inoperative or in any way cease to give or provide to Agent and the Lenders the
benefits purported to be created thereby.

Section 8.11. Solvency. If any Credit Party shall (a) except as permitted
pursuant to Section 5.12 hereof, discontinue business, (b) generally not pay its
debts as such debts become due, (c) make a general assignment for the benefit of
creditors, (d) apply for or consent to the appointment of an interim receiver, a
receiver, a receiver and manager, an administrator, sequestrator, monitor, a
custodian, a trustee, an interim trustee or liquidator of all or a substantial
part of its assets or such Credit Party, (e) be adjudicated a debtor or
insolvent or have entered against it an order for relief under Title 11 of the
United States Code, or under any other bankruptcy insolvency, liquidation,
winding-up, corporate or similar statute or law, foreign, federal state or
provincial, in any applicable jurisdiction, now or hereafter existing, as any of
the foregoing may be amended from time to time, or other applicable statute for
jurisdictions outside of the United States, as the case may be, (f) file a
voluntary petition in bankruptcy, or file a proposal or notice of intention to
file a proposal or have an involuntary proceeding filed against it and the same
shall continue undismissed for a period of sixty (60) days from commencement of
such proceeding or case, or file a petition or an answer or an application or a
proposal seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, (g) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets or such Credit Party,
(h) have an administrative receiver appointed over the whole or substantially
the whole of its assets or of such Company, (i) take, or omit to take, any
action in order thereby to effect any of the foregoing have assets, the value of
which is less than its liabilities (taking into account prospective and
contingent liabilities), or (j) have a moratorium declared in respect of any of
its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction.

ARTICLE IX. REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or inference herein or elsewhere:

 

70



--------------------------------------------------------------------------------

Section 9.1. Optional Defaults. If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur,
Agent may, with the consent of the Required Lenders, and shall, at the written
request of the Required Lenders, give written notice to Borrower to:

(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Fronting Lender to issue any Letter
of Credit, immediately shall be terminated; and/or

(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by Borrower.

Section 9.2. Automatic Defaults. If any Event of Default referred to in
Section 8.11 hereof shall occur:

(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Fronting Lender be obligated to issue any
Letter of Credit; and

(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by Borrower.

Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, Borrower shall immediately
deposit with Agent, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Agent and the Revolving Lenders for any then
outstanding Letters of Credit, cash equal to the sum of the aggregate undrawn
balance of any then outstanding Letters of Credit. Agent and the Lenders are
hereby authorized, at their option, to deduct any and all such amounts from any
deposit balances then owing by any Lender (or any affiliate of such Lender,
wherever located) to or for the credit or account of any Company, as security
for the obligations of Borrower and any Guarantor of Payment to reimburse Agent
and the Revolving Lenders for any then outstanding Letters of Credit.

Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.11 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by Borrower or a Guarantor
of Payment to such Lender (including, without limitation, any participation
purchased or to be purchased pursuant to Sections 2.2(b), 2.2(c) or 9.5 hereof),
whether or not the same shall then have matured, any and all deposit (general or
special) balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and

 

71



--------------------------------------------------------------------------------

agencies or any affiliate of such Lender, wherever located) to or for the credit
or account of Borrower or any Guarantor of Payment, all without notice to or
demand upon Borrower or any other Person, all such notices and demands being
hereby expressly waived by Borrower.

Section 9.5. Equalization Provisions.

(a) Equalization Within Commitments Prior to an Equalization Event. Each
Revolving Lender agrees with the other Revolving Lenders that, if it at any time
shall obtain any Advantage over the other Revolving Lenders, or any thereof, in
respect of the Applicable Debt (except as to Swing Loans and Letters of Credit
prior to Agent’s giving of notice to participate and amounts under Article III
hereof), such Revolving Lender shall purchase from the other Revolving Lenders,
for cash and at par, such additional participation in the Applicable Debt as
shall be necessary to nullify the Advantage. Each Term B Lender agrees with the
other Term B Lenders that, if it at any time shall obtain any Advantage over the
other Term B Lenders, or any thereof, in respect of the Applicable Debt (except
as to amounts under Article III hereof), such Term B Lender shall purchase from
the other Term B Lenders, for cash and at par, such additional participation in
the Applicable Debt as shall be necessary to nullify the Advantage.

(b) Equalization Between Commitments After an Equalization Event. After the
occurrence of an Equalization Event, each Lender agrees with the other Lenders
that, if such Lender at any time shall obtain any Advantage over the other
Lenders or any thereof determined in respect of the Obligations (including Swing
Loans and Letters of Credit but excluding amounts under Article III hereof) then
outstanding, such Lender shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage in respect of the Obligations. For purposes of determining
whether or not, after the occurrence of an Equalization Event, an Advantage in
respect of the Obligations shall exist, Agent shall, as of the date that the
Equalization Event occurs:

(i) add the Revolving Credit Exposure and the Term Loan B Exposure to determine
the equalization maximum amount (the “Equalization Maximum Amount”); and

(ii) determine an equalization percentage (the “Equalization Percentage”) for
each Lender by dividing the aggregate amount of its Lender Credit Exposure by
the Equalization Maximum Amount.

After the date of an Equalization Event, Agent shall determine whether an
Advantage exists among the Lenders by using the Equalization Percentage. Such
determination shall be conclusive absent manifest error.

(c) Recovery of Amount. If any such Advantage resulting in the purchase of an
additional participation as set forth in subsections (a) or (b) above shall be
recovered in whole or in part from the Lender receiving the Advantage, each such
purchase shall be rescinded, and the purchase price restored (but without
interest unless the Lender receiving the Advantage is required to pay interest
on the Advantage to the Person recovering the Advantage from such Lender)
ratably to the extent of the recovery.

 

72



--------------------------------------------------------------------------------

(d) Application and Sharing of Set-Off Amounts. Each Lender further agrees with
the other Lenders that, if it at any time shall receive any payment for or on
behalf of Borrower on any Indebtedness owing by Borrower to that Lender (whether
by voluntary payment, by realization upon security, by reason of offset of any
deposit or other Indebtedness, by counterclaim or cross action, by enforcement
of any right under any Loan Document, or otherwise), it shall apply such payment
first to any and all Indebtedness owing by Borrower to that Lender pursuant to
this Agreement (including, without limitation, any participation purchased or to
be purchased pursuant to this Section 9.5 or any other Section of this
Agreement). Each Credit Party agrees that any Lender so purchasing a
participation from the other Lenders, or any thereof, pursuant to this
Section 9.5 may exercise all of its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.

Section 9.6. Collateral. Agent and the Lenders shall at all times have the
rights and remedies of a secured party under the U.C.C., in addition to the
rights and remedies of a secured party provided elsewhere within this Agreement,
in any other Related Writing executed by Borrower or otherwise provided in law
or equity. Upon the occurrence and during the continuance of an Event of Default
and at all times thereafter, Agent may require Borrower to assemble the
Collateral, which Borrower agrees to do, and make it available to Agent and the
Lenders at a reasonably convenient place to be designated by Agent. Agent may,
with or without notice to or demand upon Borrower and with or without the aid of
legal process, make use of such force as may be necessary to enter any premises
where the Collateral, or any thereof, may be found and to take possession
thereof (including anything found in or on the Collateral that is not
specifically described in this Agreement, each of which findings shall be
considered to be an accession to and a part of the Collateral) and for that
purpose may pursue the Collateral wherever the same may be found, without
liability for trespass or damage caused thereby to Borrower. After any delivery
or taking of possession of the Collateral, or any thereof, pursuant to this
Agreement, then, with or without resort to Borrower personally or any other
Person or property, all of which Borrower hereby waives, and upon such terms and
in such manner as Agent may deem advisable, Agent, in its discretion, may sell,
assign, transfer and deliver any of the Collateral at any time, or from time to
time. No prior notice need be given to Borrower or to any other Person in the
case of any sale of Collateral that Agent determines to be perishable or to be
declining speedily in value or that is customarily sold in any recognized
market, but in any other case Agent shall give Borrower not fewer than ten
(10) days prior notice of either the time and place of any public sale of the
Collateral or of the time after which any private sale or other intended
disposition thereof is to be made. Borrower waives advertisement of any such
sale and (except to the extent specifically required by the preceding sentence)
waives notice of any kind in respect of any such sale. At any such public sale,
Agent or the Lenders may purchase the Collateral, or any part thereof, free from
any right of redemption, all of which rights Borrower hereby waives and
releases. After deducting all Related Expenses, and after paying all claims, if
any, secured by Liens having precedence over this Agreement, Agent may apply the
net proceeds of each such sale to or toward the payment of the Obligations,
whether or not then due, in such order and by such division as Agent, in its
sole discretion, may deem advisable. Any excess, to the extent permitted by law,
shall be paid to Borrower, and Borrower shall remain liable for any

 

73



--------------------------------------------------------------------------------

deficiency. In addition, Agent shall at all times have the right to obtain new
appraisals of Borrower or the Collateral, the cost of which shall be paid by
Borrower.

Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
not in limitation of, any other right, power, privilege, or remedy, either in
law, in equity, or otherwise, to which the Lenders may be entitled. Agent shall
exercise the rights under this Article IX and all other collection efforts on
behalf of the Lenders and no Lender shall act independently with respect
thereto, except as otherwise specifically set forth in this Agreement.

Section 9.8. Application of Proceeds.

(a) Payments Prior to Exercise of Remedies. Prior to the exercise by Agent on
behalf of the Lenders of remedies under this Agreement or the other Loan
Documents, all monies received by Agent shall be applied, unless otherwise
required by the terms of the other Loan Documents or by applicable law, as
follows (provided that Agent shall have the right at all times to apply any
payment received from Borrower first to the payment of all obligations (to the
extent not paid by Borrower) incurred by Agent pursuant to Section 11.5 hereof
and to the payment of Related Expenses):

(i) with respect to payments received in connection with the Revolving Credit
Commitment, to the Revolving Lenders; and

(ii) with respect to payments received in connection with the Term Loan B
Commitment, to the Term Loan B Lenders.

(b) Payments Subsequent to Exercise of Remedies. After the exercise by Agent or
the Required Lenders of remedies under this Agreement or the other Loan
Documents, all monies received by Agent shall be applied, unless otherwise
required by the terms of the other Loan Documents or by applicable law, as
follows:

(i) first, to the payment of all obligations (to the extent not paid by
Borrower) incurred by Agent pursuant to Section 11.5 hereof and to the payment
of Related Expenses;

(ii) second, to the payment pro rata of (A) interest then accrued and payable on
the outstanding Loans, (B) any fees then accrued and payable to Agent, and
(C) any fees then accrued and payable to any Fronting Lender or the holders of
the Letter of Credit Commitment in respect of the Letter of Credit Exposure;

(iii) third, (A) to the Lenders, on a pro rata basis, based upon each such
Lender’s Overall Commitment Percentage; provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by Agent as
security for the reimbursement obligations in respect thereof, and, if any
Letter of Credit shall expire without being drawn, then the amount with respect
to such Letter of Credit shall be distributed to the Lenders, on a pro rata
basis in accordance with this subsection (iii), (B) the Indebtedness under any
Hedge Agreement with a Lender, such amount to be based

 

74



--------------------------------------------------------------------------------

upon the net termination obligation of Borrower under such Hedge Agreement,
(C) to the Bank Product Obligations owing to Lenders under Bank Product
Agreements; with such payment to be pro rata among (A), (B) and (C) hereof; and

(iv) finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to Borrower or to whomsoever shall be lawfully entitled
thereto.

ARTICLE X. THE AGENT

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

Section 10.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall
(a) be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of Borrower or any
other Company, or the financial condition of Borrower or any other Company, or
(c) be liable to any of the Companies for consequential damages resulting from
any breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents. Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

Section 10.2. Note Holders. Agent may treat the payee of any Note as the holder
thereof (or, if there is no Note, the holder of the interest as reflected on the
books and records of Agent) until written notice of transfer shall have been
filed with Agent, signed by such payee and in form reasonably satisfactory to
Agent.

 

75



--------------------------------------------------------------------------------

Section 10.3. Consultation With Counsel. Agent may consult with legal counsel
selected by Agent and shall not be liable for any action taken or suffered in
good faith by Agent in accordance with the opinion of such counsel.

Section 10.4. Documents. Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan Document
or any other Related Writing furnished pursuant hereto or in connection herewith
or the value of any collateral obtained hereunder, and Agent shall be entitled
to assume that the same are valid, effective and genuine and what they purport
to be.

Section 10.5. Agent and Affiliates. KeyBank and its affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not Agent hereunder and without notice to or
consent of any Lender. Each Lender acknowledges that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding any
Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to other Lenders. With respect to Loans and Letters of Credit (if any), KeyBank
and its affiliates shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though KeyBank were not Agent, and
the terms “Lender” and “Lenders” include KeyBank and its affiliates, to the
extent applicable, in their individual capacities.

Section 10.6. Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless Agent has
received notice from a Lender or Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that Agent receives such a notice, Agent shall
give notice thereof to the Lenders. Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable, in its
discretion, for the protection of the interests of the holders of the
Obligations.

Section 10.7. Action by Agent. Subject to the other terms and conditions hereof,
so long as Agent shall be entitled, pursuant to Section 10.6 hereof, to assume
that no Default or Event of Default shall have occurred and be continuing, Agent
shall be entitled to use its discretion with respect to exercising or refraining
from exercising any rights that may be vested in it by, or with respect to
taking or refraining from taking any action or actions that it may be able to
take under or in respect of, this Agreement. Agent shall incur no liability
under or in respect of this Agreement by acting upon any notice, certificate,
warranty or other paper or instrument believed by it to be genuine or authentic
or to be signed by the proper party or parties, or with respect to anything that
it may do or refrain from doing in the reasonable exercise of its judgment, or
that may seem to it to be necessary or desirable in the premises. Without
limiting the foregoing, no

 

76



--------------------------------------------------------------------------------

Lender shall have any right of action whatsoever against Agent as a result of
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.

Section 10.8. Release of Collateral or Guarantor of Payment. In the event of a
transfer of assets permitted by Section 5.12 hereof (or otherwise permitted
pursuant to this Agreement) where the proceeds of such transfer are applied in
accordance with the terms of this Agreement to the extent required to be so
applied, Agent, at the request and expense of Borrower, is hereby authorized by
the Lenders to (a) release such Collateral from this Agreement, (b) release a
Guarantor of Payment in connection with such permitted transfer, and (c) duly
assign, transfer and deliver to the affected Company (without recourse and
without any representation or warranty) such Collateral as is then (or has been)
so transferred or released and as may be in possession of Agent and has not
theretofore been released pursuant to this Agreement.

Section 10.9. Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.

Section 10.10. Indemnification of Agent. The Lenders agree to indemnify Agent
(to the extent not reimbursed by Borrower) ratably, according to their
respective Overall Commitment Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees and expenses) or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against Agent in its capacity as agent in any way relating to or arising out of
this Agreement or any Loan Document or any action taken or omitted by Agent with
respect to this Agreement or any Loan Document, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements resulting from Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction, or from
any action taken or omitted by Agent in any capacity other than as agent under
this Agreement or any other Loan Document. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.10. The
undertaking in this Section 10.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the agent.

Section 10.11. Successor Agent. Agent may resign as agent hereunder by giving
not fewer than thirty (30) days prior written notice to Borrower and the
Lenders. If Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders (with the consent of Borrower so long as an Event of Default has not
occurred and which consent shall not be unreasonably withheld), or (b) if a
successor agent shall not be so appointed and approved within the thirty
(30) day period following Agent’s notice to the Lenders of its resignation, then
Agent shall appoint a successor

 

77



--------------------------------------------------------------------------------

agent that shall serve as agent until such time as the Required Lenders appoint
a successor agent. If no successor agent has accepted appointment as Agent by
the date that is thirty (30) days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective, and the Lenders shall assume and perform all of the duties of
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon its appointment, such successor
agent shall succeed to the rights, powers and duties as agent, and the term
“Agent” means such successor effective upon its appointment, and the former
agent’s rights, powers and duties as agent shall be terminated without any other
or further act or deed on the part of such former agent or any of the parties to
this Agreement. After any retiring Agent’s resignation as Agent, the provisions
of this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and the other Loan
Documents.

Section 10.12. Fronting Lender. The Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Fronting Lender and
the documents associated therewith. The Fronting Lender shall have all of the
benefits and immunities (a) provided to Agent in Article IX hereof with respect
to any acts taken or omissions suffered by the Fronting Lender in connection
with the Letters of Credit and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent”, as
used in Article IX hereof, included the Fronting Lender with respect to such
acts or omissions, and (b) as additionally provided in this Agreement with
respect to the Fronting Lender.

Section 10.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans. The Swing Line Lender shall have
all of the benefits and immunities (a) provided to Agent in Article IX hereof
with respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with the Swing Loans as fully as if the term “Agent”, as used in
Article IX hereof, included the Swing Line Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Swing Line Lender.

Section 10.14. Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, (a) Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent) allowed in such judicial proceedings, and
(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to the

 

78



--------------------------------------------------------------------------------

Lenders, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent. Nothing contained herein shall be deemed to
authorize Agent to authorize or consent to or accept or adopt on behalf of any
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 10.15. No Reliance on Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s or its affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other anti-terrorism law, including any programs involving any of the
following items relating to or in connection with Borrower, its Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.

Section 10.16 Designation of Additional Agents. Agent shall have the continuing
right from time to time to designate one or more Lenders (or its or their
Affiliates as “syndication agent,” “documentation agent,” “book runner,” “lead
arranger,” “arrangers” or other designations for purposes hereof, but (a) any
such designation shall have no substantive effect, and (b) any such Lender and
its affiliates shall have no additional powers, duties or responsibilities as a
result thereof.

ARTICLE XI. MISCELLANEOUS

Section 11.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that Agent has made no representation
or warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between Agent and such
Lender. Each Lender represents that it has made and shall continue to make its
own independent investigation of the creditworthiness, financial condition and
affairs of the Companies in connection with the extension of credit hereunder,
and agrees that Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto (other than such notices as may be expressly required to be
given by Agent to the Lenders hereunder), whether coming into its possession
before the first Credit Event hereunder or at any time or times thereafter. Each
Lender further represents that it has reviewed each of the Loan Documents.

Section 11.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of Agent, any Lender or the holder of any Note (or, if there is no
Note, the holder of the interest as reflected on the books and records of Agent)
in exercising any right, power or remedy

 

79



--------------------------------------------------------------------------------

hereunder or under any of the Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy hereunder or under any of the Loan Documents. The
remedies herein provided are cumulative and in addition to any other rights,
powers or privileges held under any Loan Documents or by operation of law, by
contract or otherwise.

Section 11.3. Amendments, Waivers and Consents.

(a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

(b) Exceptions to the General Rule. Notwithstanding the provisions of subsection
(a) of this Section 11.3:

(i) Subject to subparts (ii) and (iii) below, unanimous consent of the Lenders
shall be required with respect to (A) any increase in the Commitment hereunder
(except as specified in Section 2.10(b) hereof), (B) the extension of maturity
of the Loans, the payment date of interest or scheduled principal thereunder, or
the payment date of commitment or other fees payable hereunder, (C) any
reduction in the stated rate of interest on the Loans (provided that the
institution of the Default Rate and a subsequent removal of the Default Rate
shall not constitute a decrease in interest rate pursuant to this Section 11.3),
or in any amount of interest or scheduled principal due on any Loan, or any
reduction in the stated rate of commitment fees payable hereunder or any change
in the manner of pro rata application of any payments made by Borrower to the
Lenders hereunder, (D) any change in any percentage voting requirement, voting
rights, or the Required Lenders definition in this Agreement, (E) the release of
any Guarantor of Payment except in connection with a merger or sale of assets
permitted pursuant to Section 5.12 hereof, (F) the release of all or
substantially all of the Collateral securing the Secured Obligations, or (G) any
amendment to this Section 11.3(a) or Section 9.5 or 9.8 hereof.

(ii) Specific Commitments. Agent and the applicable Lenders of any Specific
Commitment shall have the right to increase such Specific Commitment, decrease
the interest rate on or fees payable with respect to such Specific Commitment,
and extend the maturity of or decrease the amount of payments on such Specific
Commitment, without the consent of any other Lenders.

(iii) Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting Agent in its capacity as such shall be amended, modified or
waived without the consent of Agent. No provision of this Agreement relating to
the rights or duties of the Fronting Lender in its capacity as such shall be
amended, modified or waived without the consent of the Fronting Lender. No
provision of this Agreement

 

80



--------------------------------------------------------------------------------

relating to the rights or duties of the Swing Line Lender in its capacity as
such shall be amended, modified or waived without the consent of the Swing Line
Lender.

(c) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, (i) the consent of all Lenders is
required, but only the consent of Required Lenders is obtained, or (ii) the
consent of Required Lenders is required, but the consent of Lenders holding
fifty-one percent (51%) or more is not obtained (any Lender withholding consent
as described in subsection (a), (b) and (c) hereof being referred to as a
“Non-Consenting Lender”), then, so long as Agent is not the Non-Consenting
Lender, Agent may (and shall, if requested by Borrower), at the sole expense of
Borrower, upon notice to such Non-Consenting Lender and Borrower, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with the restrictions contained in Section 11.10 hereof) all of its interests,
rights and obligations under this Agreement to an Eligible Transferee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts, including any breakage compensation under Article III hereof).

(d) Generally. Notice of amendments or consents ratified by the Lenders
hereunder shall be forwarded by Agent to all of the Lenders. Each Lender or
other holder of a Note (or interest in any Loan) shall be bound by any
amendment, waiver or consent obtained as authorized by this Section 11.3,
regardless of its failure to agree thereto.

Section 11.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to a Lender, mailed or delivered to it, addressed to the
address of such Lender specified on the signature pages of this Agreement, or,
as to each party, at such other address as shall be designated by such party in
a written notice to each of the other parties. All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when hand delivered, delivered by overnight courier
or two Business Days after being deposited in the mails with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt (if received during a Business Day, otherwise
the following Business Day), except that notices from Borrower to Agent or the
Lenders pursuant to any of the provisions hereof shall not be effective until
received. For purposes of Article II hereof, Agent shall be entitled to rely on
telephonic instructions from any person that Agent in good faith believes is an
Authorized Officer of Borrower, and Borrower shall hold Agent and each Lender
harmless from any loss, cost or expense resulting from any such reliance.

Section 11.5. Costs, Expenses and Taxes. Borrower agrees to pay on demand all
costs and expenses of Agent and all Related Expenses, including, but not limited
to (a) syndication, administration, travel and out-of-pocket expenses, including
but not limited to attorneys’ fees and expenses, of Agent in connection with the
preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, the collection and disbursement of all

 

81



--------------------------------------------------------------------------------

funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of Agent in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, and (c) the reasonable fees and out-of-pocket expenses
of special counsel for Agent, with respect to the foregoing, and of local
counsel, if any, who may be retained by said special counsel with respect
thereto. Borrower also agrees to pay on demand all costs and expenses of Agent
and the Lenders, including reasonable attorneys’ fees and expenses, in
connection with the restructuring or enforcement of the Obligations, this
Agreement or any Related Writing. In addition, Borrower shall pay any and all
stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agrees to hold Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or failure to pay such taxes or fees, other than those liabilities
resulting from the gross negligence or willful misconduct of Agent, or, with
respect to amounts owing to a Lender, such Lender, in each case as determined by
a court of competent jurisdiction. All obligations provided for in this
Section 11.5 shall survive any termination of this Agreement.

Section 11.6. Indemnification. Borrower agrees to defend, indemnify and hold
harmless Agent and the Lenders (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
or any Lender in connection with any investigative, administrative or judicial
proceeding (whether or not such Lender or Agent shall be designated a party
thereto) or any other claim by any Person relating to or arising out of any Loan
Document or any actual or proposed use of proceeds of the Loans or any of the
Obligations, or any activities of any Company or its Affiliates; provided that
no Lender nor Agent (nor their respective affiliates, officers, directors,
attorneys, agents and employees) shall have the right to be indemnified under
this Section 11.6 for its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction. All obligations provided for in
this Section 11.6 shall survive any termination of this Agreement.

Section 11.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by Agent or the Lenders pursuant hereto shall be
deemed to constitute Agent or the Lenders a partnership, association, joint
venture or other entity. No default by any Lender hereunder shall excuse the
other Lenders from any obligation under this Agreement; but no Lender shall have
or acquire any additional obligation of any kind by reason of such default. The
relationship between Borrower and the Lenders with respect to the Loan Documents
and the Related Writings is and shall be solely that of debtor and creditors,
respectively, and neither Agent nor any Lender shall have any fiduciary
obligation toward any Credit Party with respect to any such documents or the
transactions contemplated thereby.

Section 11.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

82



--------------------------------------------------------------------------------

Section 11.9. Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by Borrower, Agent and each Lender
and thereafter shall be binding upon and inure to the benefit of Borrower, Agent
and each of the Lenders and their respective successors and assigns, except that
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of Agent and all of the Lenders.

Section 11.10. Lender Assignments.

(a) Assignments of Commitments. Each Lender shall have the right at any time or
times to assign to an Eligible Transferee (other than to a Lender that shall not
be in compliance with this Agreement), without recourse, all or a percentage of
all of the following: (i) such Lender’s Commitment, (ii) all Loans made by that
Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest in any Letter
of Credit or Swing Loan, and any participation purchased pursuant to
Section 2.2(b) or (c) or 9.5 hereof.

(b) Prior Consent. No assignment may be consummated pursuant to this
Section 11.10 without the prior written consent of Borrower and Agent (other
than an assignment by any Lender to any affiliate of such Lender which affiliate
is an Eligible Transferee and either wholly-owned by a Lender or is wholly-owned
by a Person that wholly owns, either directly or indirectly, such Lender, or to
another Lender), which consent of Borrower and Agent shall not be unreasonably
withheld; provided, however, that (i) Borrower’s consent shall not be required
if, at the time of the proposed assignment, any Default or Event of Default
shall then exist and (ii) Borrower shall be deemed to have granted its consent
unless Borrower has expressly objected to such assignment within five Business
Days after notice thereof. Anything herein to the contrary notwithstanding, any
Lender may at any time make a collateral assignment of all or any portion of its
rights under the Loan Documents to a Federal Reserve Bank, and no such
assignment shall release such assigning Lender from its obligations hereunder.

(c) Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of One Million Dollars ($1,000,000) of the assignor’s Commitment and
interest herein, or the entire amount of the assignor’s Commitment and interest
herein.

(d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to Agent,
for its own account, an administrative fee of Three Thousand Five Hundred
Dollars ($3,500).

(e) Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to Borrower and Agent an
Assignment Agreement, and (ii) execute and deliver, or cause the assignee to
execute and deliver, as the case may be, to Agent such additional amendments,
assurances and other writings as Agent may reasonably require.

 

83



--------------------------------------------------------------------------------

(f) Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, Agent and
Borrower) that under applicable law and treaties no taxes will be required to be
withheld by Agent, Borrower or the assignor with respect to any payments to be
made to such assignee in respect of the Loans hereunder, (ii) to furnish to the
assignor Lender (and, in the case of any assignee registered in the Register (as
defined below), Agent and Borrower) either U.S. Internal Revenue Service Form
W-8ECI or U.S. Internal Revenue Service Form W-8BEN, as applicable (wherein such
assignee claims entitlement to complete exemption from U.S. federal withholding
tax on all payments hereunder), and (iii) to agree (for the benefit of the
assignor, Agent and Borrower) to provide to the assignor Lender (and, in the
case of any assignee registered in the Register, to Agent and Borrower) a new
Form W-8ECI or Form W-8BEN, as applicable, upon the expiration or obsolescence
of any previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

(g) Deliveries by Borrower. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, Borrower shall execute and
deliver (i) to Agent, the assignor and the assignee, any consent or release (of
all or a portion of the obligations of the assignor) required to be delivered by
Borrower in connection with the Assignment Agreement, and (ii) to the assignee,
if requested, and the assignor, if applicable, an appropriate Note or Notes.
After delivery of the new Note or Notes, the assignor’s Note or Notes, if any,
being replaced shall be returned to Borrower marked “replaced”.

(h) Effect of Assignment. Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 11.10, (i) the assignee shall become and thereafter be deemed to be
a “Lender” for the purposes of this Agreement, (ii) the assignor shall be
released from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.

(i) Agent to Maintain Register. Agent shall maintain at the address for notices
referred to in Section 11.4 hereof a copy of each Assignment Agreement delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and Borrower, Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

84



--------------------------------------------------------------------------------

Section 11.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:

(a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;

(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

(d) such Participant shall be bound by the provisions of Section 9.5 hereof, and
the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and

(e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:

(i) increase the portion of the participation amount of any Participant over the
amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or

(ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

Borrower agrees that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided, however, that the obligations of
Borrower shall not increase as a result of such transfer and Borrower shall have
no obligation to any Participant.

Section 11.12. Patriot Act Notice. Each Lender and Agent (for itself and not on
behalf of any other party) hereby notifies the Credit Parties that, pursuant to
the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender or Agent, as applicable, to identify the
Credit Parties in accordance with the Patriot Act. Borrower shall provide, to
the extent

 

85



--------------------------------------------------------------------------------

commercially reasonable, such information and take such actions as are
reasonably requested by Agent or a Lender in order to assist Agent or such
Lender in maintaining compliance with the Patriot Act.

Section 11.13. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

Section 11.14. Investment Purpose. Each of the Lenders represents and warrants
to Borrower that it is entering into this Agreement with the present intention
of acquiring any Note issued pursuant hereto (or, if there is no Note, the
interest as reflected on the books and records of Agent) for investment purposes
only and not for the purpose of distribution or resale, it being understood,
however, that each Lender shall at all times retain full control over the
disposition of its assets.

Section 11.15. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 11.16. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 11.17. Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement, each of the Notes and any Related Writing
shall be governed by and construed in accordance with the laws of the State of
Ohio and the respective rights and obligations of Borrower, Agent, and the
Lenders shall be governed by Ohio law, without regard to principles of conflicts
of laws.

(b) Submission to Jurisdiction. Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any Related Writing, and Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Ohio state or federal court. Borrower, on behalf
of itself and its Subsidiaries, hereby irrevocably waives, to the fullest extent
permitted by law, any objection it may now or hereafter have to the laying of
venue in any action or

 

86



--------------------------------------------------------------------------------

proceeding in any such court as well as any right it may now or hereafter have
to remove such action or proceeding, once commenced, to another court on the
grounds of FORUM NON CONVENIENS or otherwise. Borrower agrees that a final,
nonappealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

[Remainder of page left intentionally blank]

 

87



--------------------------------------------------------------------------------

Section 11.18. JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, BORROWER,
AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER,
AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.

 

Address:   23 Old Kings Highway South   JUPITERMEDIA CORPORATION   Darien,
Connecticut 06820     Attention: President or General Counsel   By:  

/s/ Christopher S. Cardell

      Christopher S. Cardell       President & Chief Operating Officer Address:
  127 Public Square   KEYBANK NATIONAL ASSOCIATION,   Cleveland, Ohio 44114-1306
      as Agent and as a Lender   Attn: Institutional Bank         By:  

/s/ Jeff Kalinowski

      Jeff Kalinowski       Senior Vice President

 

Signature Page

1 of 4 of the Credit Agreement



--------------------------------------------------------------------------------

Address:   101 Park Avenue, 11th Floor   CITIZENS BANK, N.A.,   New York, New
York 10178       as Syndication Agent and as a Lender   Attn: David M. Nackley  
      By:  

/s/ David M. Nackley

      David M. Nackley       Senior Vice President

 

Signature Page

2 of 4 of the Credit Agreement



--------------------------------------------------------------------------------

Address:   777 Main Street, CT2-102-24-02   BANK OF AMERICA, N.A.   Hartford,
Connecticut 06115     Attn:_____________________   By:  

/s/ Christopher T. Phelan

      Christopher T. Phelan       Senior Vice President

 

Signature Page

3 of 4 of the Credit Agreement



--------------------------------------------------------------------------------

Address:   281 Tresser Boulevard, 4th Floor   WEBSTER BANK   Stamford,
Connecticut 06901     Attn: Albert Schenck   By:  

/s/ Albert Schenck

      Albert Schenck       Vice President

 

Signature Page

4 of 4 of the Credit Agreement